

 
CREDIT AGREEMENT
 
dated as of
 
June 28, 2006,
 
Amended as of
 
August 9, 2006
 
among
 
AMERICAN AXLE & MANUFACTURING, INC.,
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
 
The Lenders Party Hereto
 
and
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
 
BANK OF AMERICA, N.A.,
 
as Syndication Agent
 
___________________________
 
J.P. MORGAN SECURITIES INC.
 
 
 
and
 
 
 
BANC OF AMERICA SECURITIES LLC,
 
 
 
as Joint Lead Arrangers and Joint Bookrunners
 




 


--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
ARTICLE I
 
 


 
 
Definitions
 
SECTION 1.01. Defined Terms
SECTION 1.02. Classification of Loans and Borrowings
SECTION 1.03. Terms Generally
SECTION 1.04. Accounting Terms; GAAP
 
ARTICLE II
 
 


 
 
The Loans
 
SECTION 2.01. Commitments
SECTION 2.02. Loans and Borrowings
SECTION 2.03. Funding of Borrowings
SECTION 2.04. Interest Elections
SECTION 2.05. Termination of Commitments
SECTION 2.06. Repayment of Loans; Evidence of Debt
SECTION 2.07. Prepayment of Loans.
SECTION 2.08. Administrative Fees
SECTION 2.09. Interest
SECTION 2.10. Alternate Rate of Interest
SECTION 2.11. Increased Costs
SECTION 2.12. Break Funding Payments
SECTION 2.13. Taxes
SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
SECTION 2.15. Mitigation Obligations; Replacement of Lenders
 
ARTICLE III
 
 


 
 
Representations and Warranties
 
SECTION 3.01. Organization; Powers
SECTION 3.02. Authorization; Enforceability
SECTION 3.03. Governmental Approvals; No Conflicts
SECTION 3.04. Financial Condition; No Material Adverse Change
SECTION 3.05. Litigation and Environmental Matters
SECTION 3.06. Compliance with Laws and Agreements
SECTION 3.07. Investment Company Status
SECTION 3.08. Taxes
SECTION 3.09. ERISA
SECTION 3.10. Disclosure
SECTION 3.11. Subsidiaries
 
ARTICLE IV
 
 


 
 
Conditions
 
 
[Intentionally Omitted]
 
 
ARTICLE V
 
 


 
 
Affirmative Covenants
 
SECTION 5.01. Financial Statements and Other Information
SECTION 5.02. Notices of Material Events
SECTION 5.03. Existence; Conduct of Business
SECTION 5.04. Payment of Obligations
SECTION 5.05. Maintenance of Properties; Insurance
SECTION 5.06. Books and Records; Inspection Rights
SECTION 5.07. Compliance with Laws
SECTION 5.08. Use of Proceeds
SECTION 5.09. Additional Guarantors
 
ARTICLE VI
 
 


 
 
Negative Covenants
 
SECTION 6.01. Indebtedness
SECTION 6.02. Liens
SECTION 6.03. Fundamental Changes
SECTION 6.04. Restricted Payments
SECTION 6.05. Transactions with Affiliates
SECTION 6.06. Restrictive Agreements
SECTION 6.07. Sales of Assets and Subsidiary Stock
 
ARTICLE VII
 
 


 
 
Events of Default
 
 
ARTICLE VIII
 
 


 
 
The Administrative Agent
 
 
ARTICLE IX
 
 


 
 
Miscellaneous
 
SECTION 9.01. Notices
SECTION 9.02. Waivers; Amendments
SECTION 9.03. Expenses; Indemnity; Damage Waiver
SECTION 9.04. Successors and Assigns
SECTION 9.05. Survival
SECTION 9.06. Counterparts; Integration; Effectiveness
SECTION 9.07. Severability
SECTION 9.08. Right of Setoff
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
SECTION 9.10. WAIVER OF JURY TRIAL
SECTION 9.11. Headings
SECTION 9.12. Confidentiality
SECTION 9.13. Interest Rate Limitation


SCHEDULES:
 
Schedule 2.01 -- Existing Term Loans
 
Schedule 3.05 -- Disclosed Matters
 
Schedule 3.11 -- Subsidiaries
 
Schedule 6.01 -- Existing Indebtedness
 
Schedule 6.02 -- Existing Liens
 
Schedule 6.05 -- Existing Transactions with Affiliates
 
Schedule 6.06 -- Existing Restrictions
 
EXHIBITS:
 
Exhibit A -- Form of Guarantee Agreement
 
Exhibit B -- Form of Assignment and Assumption
 



 
 


--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of June 28, 2006, as amended as of August 9, 2006,
among AMERICAN AXLE & MANUFACTURING, INC., AMERICAN AXLE & MANUFACTURING
HOLDINGS, INC., the LENDERS party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and BANK OF AMERICA, N.A., as Syndication Agent.
 
WHEREAS, the Borrower, the Parent, certain lenders party thereto and the
Administrative Agent are parties to a Credit Agreement dated as of June 28, 2006
(as amended, the “Existing Credit Agreement”), as in effect immediately prior to
the Amendment Effective Date (as defined herein);
 
WHEREAS, the Borrower, the Parent, certain lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent, are parties to the Amendment
Agreement dated as of August 9, 2006 (the “Amendment Agreement”);
 
WHEREAS, subject to the satisfaction of the conditions set forth in the
Amendment Agreement, the Existing Credit Agreement shall be amended as provided
herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.   Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” means, collectively, (a) an “account” as such term is defined in the
Uniform Commercial Code as in effect from time to time in the State of New York
or under other relevant law, (b) a “payment intangible” as such term is defined
in the Uniform Commercial Code as in effect from time to time in the State of
New York or under other relevant law, and (c) the Parent’s or any Subsidiary’s
rights to payment for goods sold or leased or services performed or rights to
payment in respect of any monetary obligation owed to the Parent or any
Subsidiary, including all such rights evidenced by an account, note, contract,
security agreement, chattel paper, or other evidence of indebtedness or
security.
 
“Acquired/Disposed EBITDA” means, with respect to any Acquired Entity or
Business or any Sold Entity or Business (any of the foregoing, a “Pro Forma
Entity”) for any period, the Consolidated Net Income of such Pro Forma Entity
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income for such Pro Forma Entity, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on the
sale of Receivables), (iii) depreciation and amortization expense for such
period, (iv) any special charges and any extraordinary or nonrecurring losses
for such period and (v) other non-cash items reducing Consolidated Net Income
for such period, and minus (b) without duplication and to the extent included in
determining Consolidated Net Income, (i) interest income for such period,
(ii) extraordinary or nonrecurring gains for such period and (iii) other
non-cash items increasing Consolidated Net Income for such period, all
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.
 
“Acquired Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively. If for any reason the
Administrative Agent shall have determined that it is unable after due inquiry
to ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.
 
“Amendment Agreement” has the meaning assigned to such term in the recitals
hereto.
 
“Amendment Effective Date” has the meaning assigned to such term in the
Amendment Agreement.
 
“Amendment Transactions” means the execution and delivery of the Amendment
Agreement by each Person party thereto, the satisfaction of the conditions to
effectiveness thereof and the consummation of the transactions contemplated
thereby, including the borrowing of the Incremental Term Loans on the Amendment
Effective Date and the use of proceeds thereof.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments or outstanding Loans, as applicable, represented by such
Lender’s Commitment or outstanding Loans, as applicable. If the Commitments have
terminated and all Loans have been repaid, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect or outstanding
Loans at the time of repayment, as applicable.
 
“Applicable Rate” means, for any day, (a) with respect to any ABR Loan, 3.25%,
and (b) with respect to any Eurodollar Loan, 4.25%.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Arrangers” means J.P. Morgan Securities Inc. and Banc of America Securities
LLC, each in its capacity as joint lead arranger in respect of the credit
facility established hereunder.
 
“Asset Disposition” means any sale, lease, transfer or other disposition (or
series of related sales, leases, transfers or dispositions) by the Parent or any
Subsidiary, including any disposition by means of a merger, consolidation or
similar transaction (each referred to for the purposes of this definition as a
“disposition”), of:
 
(a) any Equity Interests of a Subsidiary (other than directors’ qualifying
shares or shares required by applicable law to be held by a Person other than
the Parent or a Subsidiary);
 
(b) all or substantially all the assets of any division or line of business of
the Parent or any Subsidiary; or
 
(c) any other assets of the Parent or any Subsidiary outside of the ordinary
course of business of the Parent or such Subsidiary
 
 other than, in the case of clauses (a),  (b) and (c) above,
 
(i)  a disposition by a Subsidiary to the Parent or by the Parent or a
Subsidiary to a Subsidiary;
 
(ii)  a disposition that constitutes a Restricted Payment (or would constitute a
Restricted Payment but for the exclusions from the definition thereof)  and that
is not prohibited by Section 6.04;
 
(iii)  a disposition of assets with a fair market value of less than
$10,000,000;
 
(iv)  the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business and consistent with past
practice;
 
(v)  foreclosure on assets or transfers by reason of eminent domain;
 
(vi)  disposition of accounts receivable in connection with the collection or
compromise thereof;
 
(vii)  a disposition of surplus, obsolete or worn out equipment or other
property in the ordinary course of business;
 
(viii)  assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing;
 
(ix)  any substantially concurrent exchange of assets of comparable value to be
used in a Related Business;
 
(x)  a disposition of cash or Cash Equivalents; and
 
(xi)  the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien).
 
“Asset Disposition Offer” has the meaning assigned to such term in Section
2.07(b)(ii).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.
 
“Average Life” means, as of the date of determination, with respect to any
Indebtedness, the quotient obtained by dividing:
 
(a) the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by
 
(b) the sum of all such payments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means American Axle & Manufacturing, Inc., a Delaware corporation.
 
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Equivalents” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof to the extent such obligations are backed by
the full faith and credit of the United States of America),
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-1 by S&P or P-1 by Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, (i) any Lender, (ii) any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof or
any foreign country recognized by the United States of America which has a
combined capital and surplus and undivided profits of not less than $250,000,000
(or the foreign currency equivalent thereof) or (iii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof;
 
(d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;
 
(f) securities with maturities of six months or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or Moody’s;
 
(g) in the case of any Foreign Subsidiary, (i) direct obligations of the
sovereign nation (or any agency thereof) in which such Subsidiary is organized
and is conducting business or in obligations fully and unconditionally
guaranteed by such sovereign nation (or any agency thereof), (ii) investments of
the type and maturity described in clauses (a) through (f) above of foreign
obligors, which investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (iii) investments of the type and maturity described in
clauses (a) through (f) above of foreign obligors (or the parents of such
obligors), which investments of obligors (or the parents of such obligors) are
not rated as provided in such clauses or in clause (ii) above but which are, in
the reasonable judgment of the Parent and the Borrower, comparable in investment
quality to such investments and obligors (or the parents of such obligors);
 
(h) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (f)
above; and
 
(i) time deposit accounts, certificates of deposits and money market deposits in
an aggregate face amount not in excess 1% of Total Assets of the Parent as of
the end of the Parent’s most recently completed fiscal year.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Parent;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent by Persons who were neither (i) nominated by the
board of directors of the Borrower or the Parent nor (ii) appointed by directors
so nominated; (c) the acquisition of direct or indirect Control of the Parent by
any Person or group; (d) the failure of the Parent to own, directly or
indirectly, at least 75% of the outstanding Equity Interests of the Borrower; or
(e) at any time that any Existing Senior Debt is outstanding, the occurrence of
a Change of Control, as defined in the indentures referred to in the definitions
of “Existing Senior Debt” and “Convertible Notes”.
 
“Change in Control Offer” has the meaning assigned to such term in Section
2.07(c)(iii).
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Existing Term Loans or
Incremental Term Loans and, when used in reference to any Commitment, refers to
whether such Commitment is an Existing Term Loan Commitment or an Incremental
Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means an Existing Term Loan Commitment or an Incremental Term Loan
Commitment or any combination thereof (as context requires).
 
“Consolidated EBITDA” means, of any Person for any period, Consolidated Net
Income of such Person for such period plus (a) without duplication and to the
extent deducted in determining such Consolidated Net Income, the sum of
(i) income tax expense for such period, (ii) gross interest expense for such
period (including interest-equivalent costs associated with any Permitted
Receivables Financing, whether accounted for as interest expense or loss on the
sale of Receivables), (iii) depreciation and amortization expense for such
period, (iv) any special charges and any extraordinary or nonrecurring losses
for such period and (v) other non-cash items reducing such Consolidated Net
Income for such period, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) interest income for
such period, (ii) extraordinary or nonrecurring gains for such period and (iii)
other non-cash items increasing such Consolidated Net Income for such period,
all determined on a consolidated basis in accordance with GAAP; provided that
for purposes of determining the Leverage Ratio only, (A) there shall be included
in determining the Consolidated EBITDA of the Parent for any period the
Acquired/Disposed EBITDA of any Person, property, business or asset acquired
outside the ordinary course of business during or after the end of such period
by the Parent or a Subsidiary, to the extent not subsequently sold, transferred
or otherwise disposed of by the Parent or a Subsidiary (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired/Disposed EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) there shall be excluded in
determining Consolidated EBITDA of the Parent for any period the
Acquired/Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of outside the ordinary course of business by
the Parent or any Subsidiary during or after the end of such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”) based on the actual Acquired/Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).
 
“Consolidated Net Income” means, of any Person for any period, the net income or
loss of such Person for such period determined on a consolidated basis in
accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Convertible Notes” means the 2% senior convertible notes due 2024 issued
pursuant to the indenture, dated as of February 11, 2004, between the Parent and
BNY Midwest Trust Company, as trustee.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Designated Secured Indebtedness” means Indebtedness secured by a Lien permitted
under clause (d) or (e) of Section 6.02.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
 
“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than as a result of a Change in Control), pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the date that is 91 days after the Maturity
Date, or (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) Indebtedness or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the date that is 91 days
after the Maturity Date.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived; (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Parent or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Parent or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Parent or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Parent or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Parent or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Subsidiary” means, at any time, any Subsidiary affected by an event
referred to in clause (h), (i) or (j) of Article VII at such time that would
constitute an Event of Default if such Subsidiary was not an “Excluded
Subsidiary”; provided, that (a) no Loan Party shall be an Excluded Subsidiary
and (b) a Subsidiary shall not be an Excluded Subsidiary if such Subsidiary (on
a consolidated basis with all other Excluded Subsidiaries affected by an event
referred to in clause (h), (i) or (j) of Article VII and their respective
subsidiaries) (i) account for more than 10% of Total Assets of the Parent or
(ii) account for more than 10% of the consolidated revenues of the Parent and
the Subsidiaries for the most recently ended period of four consecutive fiscal
quarters for which financial statements are available, in each case, determined
in accordance with GAAP.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income, franchise or similar taxes imposed on (or
measured by) its net income or, in the case of franchise or similar taxes, gross
receipts, by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
or in which such Lender is otherwise doing business, (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.15(b)), any Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 2.13(a),
(d) any taxes attributable to a failure by a Lender or the Administrative Agent
to comply with Section 2.13(e), (e) any taxes imposed as a result of a change in
the circumstances of such Lender after becoming a Lender hereunder, other than a
change in law or regulation or the introduction of any law or regulation or a
change in interpretation or administration of any law and (f) all liabilities,
penalties and interest with respect to any of the foregoing Excluded Taxes.
 
“Existing Credit Agreement Effective Date” means June 28, 2006, the date on
which the conditions specified in Article IV of the Existing Credit Agreement
were satisfied.
 
“Existing Senior Debt” means the 5¼% senior notes due 2014 issued pursuant to
the indenture, dated as of February 11, 2004, between the Borrower and BNY
Midwest Trust company, as trustee, and the Convertible Notes, in each case
outstanding as of the Existing Credit Agreement Effective Date.
 
“Existing Term Loan” means a Loan made pursuant to Section 2.01 of the Existing
Credit Agreement. The aggregate principal amount of the Existing Term Loans
outstanding on the Amendment Effective Date (after giving effect to any
prepayment on or prior to the Amendment Effective Date) is $200,000,000.
 
“Existing Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender to make Existing Term Loans pursuant to Section 2.01
of the Existing Credit Agreement.
 
“Existing Term Loan Lender” means a Lender with an outstanding Existing Term
Loan.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be the same as that for
the next preceding Business Day.
 
“Financial Officer” means, with respect to the Parent or the Borrower, the chief
financial officer, principal accounting officer, treasurer or controller
thereof, as applicable.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or disposition of assets permitted under this Agreement.
 
“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit A, among the Borrower, the Guarantors and the Administrative Agent.
 
“Guarantors” means, as of any date, the Parent and each Subsidiary that either
(a) has Guaranteed (pursuant to a Guarantee that remains in effect as of such
date) the obligations under the Revolving Credit Agreement or any refinancing or
replacement thereof, or (b) is a Material Subsidiary as of such date.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
 
“Incremental Term Loan” means a Loan made pursuant to Section 3 of the Amendment
Agreement.
 
“Incremental Term Loan Commitment” has the meaning assigned to such term in the
Amendment Agreement.
 
“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan.
 
“Incur” means issue, assume, incur, Guarantee or otherwise become liable for;
provided that any Indebtedness of a Person existing at the time such Person
becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary. The term “Incurrence” when use as a noun shall have a correlative
meaning. The accretion of principal of a noninterest bearing or discount
security shall not be deemed the Incurrence of Indebtedness.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (excluding current
accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock of such Person and (l) Receivables
Financing Debt. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided, that if the sole asset of such Person is its ownership
interest in such other entity, the amount of such Indebtedness shall be deemed
equal to the value of such ownership interest. For the avoidance of doubt, the
Indebtedness of the Borrower or any other Subsidiary shall not include any
obligations of the Borrower or such other Subsidiary arising in the ordinary
course of business from the establishment, offering and maintenance by the
Borrower or such other Subsidiary, as the case may be, of trade payables
financing programs under which suppliers to the Borrower or such other
Subsidiary, as the case may be, can request accelerated payment from one or more
designated financial institutions; provided, that (i) the Borrower or such other
Subsidiary, as the case may be, reimburses the designated financial institution
or institutions for such accelerated payment on the date specified in the
purchase terms and conditions previously agreed upon by the applicable supplier
and the Borrower or such other Subsidiary, as the case may be and (ii) had such
financial institution or institutions not paid such obligations to the
applicable supplier, such obligations would have been required to be classified
as a trade payable in the consolidated financial statements of the Borrower or
such other Subsidiary, as the case may be, prepared in accordance with GAAP.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or such other period agreed to by each Lender participating in such
Borrowing), as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Investment” in any Person means any direct or indirect advance (other than
accounts receivable, trade credit, advances to customers or suppliers,
commission, travel and similar advances to employees, in each case made in the
ordinary course of business), loan or other extension of credit (including by
way of Guarantee or similar arrangement) or capital contribution to (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by, such
Person. If the Parent or any Subsidiary issues, sells or otherwise disposes of
any Equity Interests of a Person that is a Subsidiary such that, after giving
effect thereto, such Person is no longer a Subsidiary, any Investment by the
Parent or any Subsidiary in such Person remaining after giving effect thereto
will be deemed to be a new Investment at such time. The acquisition by the
Parent or any Subsidiary of a Person that holds an Investment in a third Person
will be deemed to be an Investment by the Parent or such Subsidiary in such
third Person at such time. Except as otherwise provided for herein, the amount
of an Investment shall be its fair market value at the time the Investment is
made and without giving effect to subsequent changes in value.
 
“Lender Presentation” means the Lender Presentation dated June 9, 2006 relating
to the Parent, the Borrower and the Transactions.
 
“Lenders” means the Persons listed on Schedule 2.01 of this Agreement, Schedule
1 of the Amendment Agreement and any other Person that shall have become a party
hereto or thereto pursuant to an Assignment and Assumption, other than any such
Person that ceases to be a party hereto or thereto pursuant to an Assignment and
Assumption.
 
“Leverage Ratio” means, on any date, the ratio of (a) Total Net Indebtedness as
of such date to (b) Consolidated EBITDA of the Parent for the period of four
consecutive fiscal quarters of the Parent ended on such date (or, if such date
is not the last day of a fiscal quarter, ended on the last day of the fiscal
quarter of the Parent most recently ended prior to such date).
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to Dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for Dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which Dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
“Loan Documents” means this Agreement, the Guarantee Agreement and the Amendment
Agreement.
 
“Loan Parties” means the Borrower and the Guarantors.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement whether prior to, or after giving effect to, the Amendment Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Parent and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents or (c) the validity and
enforceability of any Loan Document, or the rights and remedies of the Lenders
hereunder or under any other Loan Document, taken as a whole.
 
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Parent and its Subsidiaries in an aggregate principal amount exceeding
$35,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Parent or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Parent or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
 
“Material Subsidiary” means, as of any date, any Subsidiary (other than the
Borrower, a Foreign Subsidiary or a Receivables Subsidiary) that either (a)
accounts (together with its subsidiaries on a consolidated basis) for more than
10% of Total Assets of the Parent or (b) accounts (together with its
subsidiaries on a consolidated basis) for more than 10% of the consolidated
revenues of the Parent and the Subsidiaries for the most recently ended period
of four consecutive fiscal quarters for which financial statements are
available, in each case, determined in accordance with GAAP.
 
“Maturity Date” means April 12, 2010.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Parent or any ERISA Affiliate is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions.
 
“Net Cash Proceeds”, with respect to any issuance or sale of Equity Interests or
Indebtedness or any Asset Disposition, means the cash proceeds of such issuance
or sale net of (a) attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees and expenses actually incurred in connection with such issuance or
sale, (b) taxes paid or payable as a result thereof, (c) in the case of any
Asset Disposition, any reserve for any purchase price adjustment or any
indemnification payments (fixed and contingent) in connection with such Asset
Disposition; provided that if any such reserve is later released, such amount
shall be included in the calculation of Net Cash Proceeds, and (d) in the case
of any Asset Disposition, the principal amount of any Indebtedness (other than
Indebtedness under the Loan Documents) that is secured by the assets subject to
such Asset Disposition and any related premiums, fees, expenses and other
amounts due thereunder and that are required to be repaid in connection
therewith.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Parent” means American Axle & Manufacturing Holdings, Inc., a Delaware
corporation.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
construction, artisan’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations;
 
(d) deposits to secure or in connection with the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business
which, in the aggregate, are not substantial in amount and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Parent or any Subsidiary;
 
(g) Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights as to deposit accounts or
other funds maintained with creditor depository institution; and
 
(h) landlord’s Liens under leases of property to which the Parent or a
Subsidiary is a party;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investment” means an Investment by the Parent or any Subsidiary in:
 
(a) the Borrower, a Subsidiary or a Person that will, upon the making of such
Investment, become a Subsidiary; provided that such Person’s primary business is
a Related Business;
 
(b) another Person if, as a result of such Investment, such other Person is
merged or consolidated with or into, or transfers or conveys all or
substantially all its assets to, the Parent or a Subsidiary; provided that such
Person’s primary business is a Related Business;
 
(c) cash and Cash Equivalents;
 
(d) receivables owing to the Parent or any Subsidiary if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms; provided that such trade terms may include such
concessionary trade terms as the Parent or any such Subsidiary deems reasonable
under the circumstances;
 
(e) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;
 
(f) loans or advances to employees made in the ordinary course of business
consistent with past practices of the Parent or such Subsidiary;
 
(g) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Parent or any Subsidiary or in
satisfaction of judgments;
 
(h) any Person to the extent such Investment represents the non-cash portion of
the consideration received for (i) an Asset Disposition as permitted pursuant to
Section 6.07 or (ii) a disposition of assets not constituting an Asset
Disposition;
 
(i) any Person where such Investment was acquired by the Parent or any
Subsidiary (x) in exchange for any other Investment or accounts receivable held
by the Parent or any such Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (y) as a result of a foreclosure by
the Parent or any Subsidiary with respect to any secured Investment or other
transfer of title with respect to any secured Investment in default;
 
(j) any Person to the extent such Investment consists of prepaid expenses,
negotiable instruments held for collection and lease, utility and workers’
compensation, performance and other similar deposits made in the ordinary course
of business by the Parent or any Subsidiary;
 
(k) any Person to the extent such Investment consists of a Swap Agreement
otherwise permitted by this Agreement;
 
(l) any Person to the extent such Investment exists on the Existing Credit
Agreement Effective Date, and any extension, modification or renewal of any such
Investment existing on the Existing Credit Agreement Effective Date, but only to
the extent not involving additional advances, contributions or other Investments
of cash or other assets or other increases thereof (other than as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities, in each case, pursuant to the terms of such
Investment as in effect on the Existing Credit Agreement Effective Date);
 
(m) any Person to the extent the payment for such Investment consists of Equity
Interests of the Parent (excluding Disqualified Stock);
 
(n) Guarantees of Indebtedness permitted under Section 6.01;
 
(o) Investments of a Person existing at the time such Person becomes a
Subsidiary or at the time such Person merges or consolidates with the Parent or
any Subsidiary, in either case, in compliance with this Agreement; provided that
such Investments were not made by such Person in connection with, or in
contemplation of, such Person becoming a Subsidiary or such merger or
consolidation; and
 
(p) Persons to the extent such Investments, when taken together with all other
Investments made pursuant to this clause (p) and outstanding on the date such
Investment is made, do not exceed $100,000,000.
 
“Permitted Receivables Financing” means transactions pursuant to which the
Parent or one or more of the Subsidiaries (or a combination thereof) realizes
cash proceeds in respect of Receivables and Related Security by selling or
otherwise transferring such Receivables and Related Security (on a non-recourse
basis with respect to the Parent and the Subsidiaries, other than Standard
Securitization Undertakings) to one or more Receivables Subsidiaries, and such
Receivables Subsidiary or Receivables Subsidiaries realize cash proceeds in
respect of such Receivables and Related Security; provided that the Parent or
the Borrower shall deliver to the Administrative Agent copies of all
documentation entered into in connection with any such transaction.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Pro Rata Share” means, with respect to any Lender’s share of any payment of
principal in respect of the Loans, such Lender’s share thereof determined based
upon the share that the aggregate principal amount of outstanding Loans of such
Lender represents of the aggregate principal amount of all outstanding Loans.
 
“Receivable” means an Account owing to the Parent or any Subsidiary (before its
transfer to a Receivables Subsidiary), whether now existing or hereafter
arising, together with all cash collections and other cash proceeds in respect
of such Account, including all yield, finance charges or other related amounts
accruing in respect thereof and all cash proceeds of Related Security with
respect to such Receivable.
 
“Receivables Financing Debt” means, as of any date with respect to any
Receivables Subsidiary and any Permitted Receivables Financing, the amount of
the outstanding uncollected Receivables subject to such Permitted Receivables
Financing that would be required for such Receivables Subsidiary to discharge
all principal obligations to financing parties (and would not be returned,
directly or indirectly, to the Parent or the Borrower) if all such Receivables
were to be collected at such date and such Permitted Receivables Financing were
to be terminated at such date.
 
“Receivables Subsidiary” means a wholly owned Subsidiary that does not engage in
any activities other than participating in one or more Permitted Receivables
Financings and activities incidental thereto; provided that (a) such Subsidiary
does not have any Indebtedness other than Indebtedness incurred pursuant to a
Permitted Receivables Financing owed to financing parties (including the Parent
or the applicable seller of Receivables) supported by Receivables and Related
Security and (b) neither the Parent nor any Subsidiary Guarantees any
Indebtedness or other obligation of such Subsidiary, other than Standard
Securitization Undertakings.
 
“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, purchase, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.
 
“Refinancing Indebtedness” means Indebtedness that Refinances any Indebtedness
of the Parent or any Subsidiary existing on the Existing Credit Agreement
Effective Date or incurred in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided that:
 
(a) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;
 
(b) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced;
 
(c) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding (plus accrued
interest, fees and expenses, including any premium and defeasance costs) under
the Indebtedness being Refinanced; and
 
(d) if the Indebtedness being Refinanced is subordinated in right of payment to
the Loans, such Refinancing Indebtedness is subordinated in right of payment to
the Loans at least to the same extent as the Indebtedness being Refinanced;
 
provided further that Refinancing Indebtedness shall not include (i)
Indebtedness of a Subsidiary that is not a Loan Party that Refinances
Indebtedness of any Loan Party, or (ii) Indebtedness of a Loan Party that
Refinances Indebtedness of a Subsidiary that is not a Loan Party.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Business” means any business in which the Parent or any of the
Subsidiaries was engaged on the Existing Credit Agreement Effective Date and any
business related, ancillary or complimentary to such business.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Related Security” means, with respect to any Receivables subject to a Permitted
Receivables Financing, all assets that are customarily transferred or in respect
of which security interests are customarily granted in connection with asset
securitization transactions involving Receivables, including all collateral
securing such Receivables, all contracts and all Guarantee or other obligations
in respect of such Receivables, and all proceeds of such Receivables.
 
“Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the aggregate principal amount of the outstanding
Loans at such time.
 
“Restricted Payment” with respect to any Person means:
 
(a) the declaration or payment of any dividends or any other distributions of
any sort in respect of its Equity Interests (including any payment in connection
with any merger or consolidation involving such Person) or similar payment to
the direct or indirect holders of its Equity Interests (other than (i) dividends
or distributions payable solely in its Equity Interests (other than Disqualified
Stock), (ii) dividends or distributions payable solely to the Parent or a
Subsidiary and (iii) pro rata dividends or other distributions made by a
Subsidiary that is not a wholly owned Subsidiary to minority stockholders (or
owners of an equivalent interest in the case of a Subsidiary that is an entity
other than a corporation));
 
(b) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of any Equity Interests of the Parent held by any Person
(other than by a Subsidiary) or of any Equity Interests of a Subsidiary held by
any Affiliate of the Parent (other than by a Subsidiary), including in
connection with any merger or consolidation and including the exercise of any
option to exchange any Equity Interests (other than into Equity Interests of the
Parent that is not Disqualified Stock);
 
(c) the purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value, prior to scheduled maturity, scheduled repayment or
scheduled sinking fund payment of any Subordinated Obligations of the Borrower
or any Guarantor (other than (i) from the Parent or a Subsidiary or (ii) the
purchase, repurchase, redemption, defeasance or other acquisition or retirement
of Subordinated Obligations purchased in anticipation of satisfying a sinking
fund obligation, principal installment or final maturity, in each case due
within one year of the date of such purchase, repurchase, redemption, defeasance
or other acquisition or retirement); or
 
(d) the making of any Investment (other than a Permitted Investment) in any
Person.
 
“Revolving Credit Agreement” means the Credit Agreement, dated as of January 9,
2004, as amended, among the Borrower, the Parent, the several lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, including any
related notes, guarantees, collateral documents, instruments and agreements
executed in connection therewith and in each case, as amended, restated,
supplemented, modified, renewed, refunded, replaced (whether at maturity or
otherwise) or refinanced from time to time in one or more agreements or
indentures (in each case with the same or new lenders or institutional
investors), including any agreement adding or changing the borrower or any
guarantors or extending the maturity thereof or otherwise restructuring all or a
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or altering the maturity thereof (provided that such increase in
borrowings is permitted under Section 6.01).
 
“S&P” means Standard & Poor’s.
 
“Sold Entity or Business” has the meaning assigned to such term in the
definition of “Consolidated EBITDA”.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities made by the Parent or any of the Subsidiaries in
connection with a Permitted Receivables Financing that are customary for
accounts receivables securitization financings; provided that Standard
Securitization Undertakings shall not include any Guarantee of any Indebtedness
or collectability of any Receivables.
 
“Stated Maturity” means, with respect to any Indebtedness, the date specified in
such Indebtedness as the fixed date on which the final payment of principal of
such Indebtedness is due and payable, including pursuant to any mandatory
redemption provision (but excluding any provision providing for the repurchase
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency unless such contingency has occurred).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
 
“Subordinated Obligation” means, with respect to a Person, any Indebtedness of
such Person (whether outstanding on the Existing Credit Agreement Effective Date
or thereafter incurred) which is subordinate or junior in right of payment to
the Loans or a Guarantee of such Person, pursuant to a written agreement to that
effect.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Parent, including the Borrower.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or the
Subsidiaries shall be a Swap Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Assets” means, with respect to any Person as of any date, the amount of
total assets of such Person and its subsidiaries that would be reflected on a
balance sheet of such Person prepared as of such date on a consolidated basis in
accordance with GAAP.
 
“Total Indebtedness” means, as of any date, the sum (without duplication) of (a)
the aggregate principal amount of Indebtedness of the Parent and the
Subsidiaries outstanding as of such date that consists of Capital Lease
Obligations, obligations for borrowed money and obligations in respect of the
deferred purchase price of property or services, determined on a consolidated
basis, plus (b) the amount, if any, by which the aggregate amount of Receivables
Financing Debt of the Parent and the Subsidiaries outstanding as of such date
exceeds $150,000,000.
 
“Total Net Indebtedness” means, as of any date, Total Indebtedness minus the
aggregate amount of cash and cash equivalents that would be set forth on a
balance sheet of the Parent and the Subsidiaries as of such date prepared on a
consolidated basis in accordance with GAAP.
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans and the use of the proceeds
thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to (a) the Adjusted LIBO Rate or (b) the Alternate Base
Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02.   Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Existing
Term Loan”) or by Type (e.g. an “ABR Loan”) or by Class and Type (e.g. an “ABR
Existing Term Loan”). Borrowings also may be classified and referred to by Class
(e.g., an “Existing Term Loan Borrowing”) or by Type (e.g. an “ABR Borrowing”)
or by Class and Type (e.g., an “ABR Existing Term Loan Borrowing”).
 
SECTION 1.03.   Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
SECTION 1.04.   Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
 
ARTICLE II
 
 
The Loans
 
SECTION 2.01.   Commitments. (a)   Existing Term Loans in an initial aggregate
amount of $200,000,000 were made to the Borrower on the Existing Credit
Agreement Effective Date, and no Lender shall have any obligation to make any
additional Existing Term Loans. The outstanding principal amount of each
Lender’s Existing Term Loan as of the Amendment Effective Date is set forth on
Schedule 2.01. Incremental Term Loans in an initial aggregate amount of
$50,000,000 were made to the Borrower on the Amendment Effective Date, and
subject to the terms and conditions set forth herein and in the Amendment
Agreement, each Lender having an Incremental Term Loan Commitment made
Incremental Term Loans to the Borrower on the Amendment Effective Date in a
principal amount equal to its Incremental Term Loan Commitment. No Lender shall
have any obligation to make any additional Incremental Term Loans. The
outstanding principal amount of each Lender’s Existing Term Loans as of the
Amendment Effective Date is set forth on Schedule 2.01. Amounts repaid in
respect of Loans may not be reborrowed.
 
(b)   All Existing Term Loans outstanding under the Existing Credit Agreement on
the Amendment Effective Date shall remain outstanding hereunder on the terms set
forth herein.
 
SECTION 2.02.   Loans and Borrowings. (a)   Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required hereunder.
 
(b)   Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement and such Lender
shall not be entitled to any amounts payable under Section 2.11 or 2.13 to the
extent such amounts would not have been payable had such Lender not exercised
such option.
 
(c)   At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.
 
(d)   Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.   Funding of Borrowings. (a)   Each Lender shall make the
Incremental Term Loan to be made by it hereunder on the Amendment Effective Date
by wire transfer of immediately available funds by 12:00 noon, New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower designated by it by
notice to the Administrative Agent.
 
(b)   Unless the Administrative Agent shall have received notice from a Lender
prior to the Amendment Effective Date that such Lender will not make available
to the Administrative Agent such Lender’s share of the Borrowing to be made on
the Amendment Effective Date, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the Loans included in the applicable
Borrowing. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.04.   Interest Elections. (a)  Each Borrowing initially shall be of
the Type specified in the Borrower’s notice of borrowing delivered pursuant to
Article IV and shall have an initial Interest Period as specified in such
notice. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
 
(b)   To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (a) in the case of an
election that will result in a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the effective date of such
election, and (b) in the case of an election that will result in an ABR
Borrowing, not later than 12:00 noon, New York City time, on the effective date
of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.
 
(c)   Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii)  the Type of the resulting Borrowing; and
 
(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)   Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)   If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
 
SECTION 2.05.   Termination of Commitments. The Incremental Term Loan
Commitments shall terminate upon the borrowing of the Incremental Term Loans on
the Amendment Effective Date. The Existing Term Loan Commitments have
terminated.
 
SECTION 2.06.   Repayment of Loans; Evidence of Debt. (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
 
(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c)   The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
 
(d)   The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)   Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.07.   Prepayment of Loans. 
 
(a)   Voluntary Prepayments of Loans. (i)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with subparagraph (a)(ii) of this Section.
Any such prepayment shall be subject to Section 2.12 hereof and, in the case of
any such prepayment made prior to the second anniversary of the Existing Credit
Agreement Effective Date, shall be accompanied by a prepayment fee equal to (A)
in the event of a voluntary prepayment made prior to the first anniversary of
the Existing Credit Agreement Effective Date, 2.00% of the aggregate principal
amount of such prepayment, and (B) in the event of a voluntary prepayment made
on or after the first anniversary of the Existing Credit Agreement Effective
Date, but prior to the second anniversary of the Existing Credit Agreement
Effective Date, 1.00% of the aggregate principal amount of the such prepayment.
For the avoidance of doubt, any voluntary prepayment made by the Borrower
pursuant to this paragraph (a) shall be applied ratably between Existing Term
Loan Borrowings and Incremental Term Loan Borrowings.
 
(ii)  The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (A) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of prepayment, or (B) in the case of prepayment of
an ABR Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Eurodollar Borrowing shall be in an amount that would be permitted in the
case of a Eurodollar Borrowing as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.09.
 
(b)   Mandatory Offer to Prepay Loans Upon Asset Disposition. (i)  In the event
and on the occasion that any Net Cash Proceeds are received by or on behalf of
the Borrower or any Subsidiary in respect of an Asset Disposition, the Borrower
shall, in accordance with subparagraph (b)(ii) hereof, offer to prepay Loans in
an aggregate amount equal to 100% of such Net Cash Proceeds.
 
(ii)  Subject to subparagraph (b)(iii) hereof, within three Business Days
following the date of receipt of any Net Cash Proceeds from any Asset
Disposition, the Borrower shall provide a notice to the Administrative Agent
(the “Asset Disposition Offer”), stating:
 

(A)  
that an Asset Disposition has occurred and that each Lender has the right to
require the Borrower to prepay such Lender’s Pro Rata Share of Loans with the
Net Cash Proceeds from such Asset Disposition, plus accrued and unpaid interest
to the date of prepayment;

 

(B)  
the circumstances and relevant facts and financial information regarding such
Asset Disposition; and

 

(C)  
the prepayment date (which shall be no earlier than 7 days nor later than
14 days from the date of such notice).

 
The Administrative Agent shall notify the Lenders of any Asset Disposition
Offer, together with the instructions determined by the Administrative Agent,
consistent with this Section 2.07(b), that a Lender must follow in order to
receive its Pro Rata Share of the Net Cash Proceeds from the Asset Disposition
or to decline application of such prepayment to any of such Lender’s Loans.
 
(iii)  The Borrower shall not be required to make an Asset Disposition Offer
upon an Asset Disposition if the Borrower or such Subsidiary applies the Net
Cash Proceeds from such Asset Disposition within one year after receipt of such
Net Cash Proceeds to acquire real property, equipment or other tangible assets
to be used in, or to otherwise make an Investment in, the Borrower’s business or
a Related Business; provided that, to the extent any such Net Cash Proceeds have
not been so applied by the end of such one-year period, then the Borrower shall
be required to make an Asset Disposition Offer in an amount equal to such Net
Cash Proceeds that have not been so applied.
 
(iv)  On the prepayment date in respect of any Asset Disposition Offer, the
Borrower shall prepay the Loans of each Lender that has elected to receive such
prepayment in an aggregate principal amount equal to such Lender’s Pro Rata
Share of such Net Cash Proceeds. Each such prepayment of any Lender’s Loans
shall be applied ratably to the Loans of such Lender included in each Borrowing.
Such prepayments shall be accompanied by accrued interest to the extent required
by Section 2.09.
 
(v)  Any Lender may elect not to have a prepayment resulting from an Asset
Disposition Offer applied to such Lender’s Loans. Any such declination shall not
constitute a declination of any other Asset Disposition Offer.
 
(c)   Mandatory Offer to Prepay Loans Upon Change in Control. (i)  Upon the
occurrence of a Change in Control, the Borrower shall, in accordance with
subparagraph (c)(ii) hereof, offer to prepay all of the unpaid principal amount
of the Loans, plus accrued and unpaid interest to the date of prepayment.
 
(ii)  Any such prepayment shall be subject to Section 2.12 hereof and shall be
accompanied by a prepayment fee equal to 1.00% of the aggregate principal amount
of such prepayment.
 
(iii)  Within three Business Days following any Change in Control, the Borrower
shall provide a notice to the Administrative Agent (the “Change in Control
Offer”), stating:
 

(A)  
that a Change in Control has occurred and that each Lender has the right to
require the Borrower to prepay all of the unpaid principal amount of such
Lender’s Loans, plus accrued and unpaid interest to the date of prepayment;

 

(B)  
the circumstances and relevant facts and financial information regarding such
Change in Control; and

 

(C)  
the prepayment date (which shall be no earlier than 7 days nor later than
14 days from the date of such notice).

 
The Administrative Agent shall notify the Lenders of any Change in Control
Offer, together with the instructions determined by the Administrative Agent,
consistent with this Section 2.07(c), that a Lender must follow in order to have
its Loans repaid or to decline application of such prepayment to any of such
Lender’s Loans.
 
(iv)  The Borrower shall not be required to make a Change in Control Offer upon
a Change in Control if a third party makes the Change in Control Offer in the
manner, at the times and otherwise in compliance with the requirements set forth
in this Section 2.07(c) applicable to a Change in Control Offer made by the
Borrower and has repaid all Lenders that validly accepted such Change in Control
Offer.
 
(v)  On the prepayment date in respect of any Change in Control Offer, the
Borrower shall prepay all of the unpaid principal amount of the Loans of each
Lender that has elected to receive such prepayment, plus accrued and unpaid
interest to the date of prepayment and the prepayment fee specified above.
 
(vi)  Any Lender may elect not to have a prepayment resulting from a Change in
Control Offer applied to such Lender’s Loans. Any such declination shall not
constitute a declination of any other Change in Control Offer.
 
SECTION 2.08.   Administrative Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account and in immediately available funds,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent. Fees paid shall not be refundable under
any circumstances.
 
SECTION 2.09.   Interest. (a)   The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)   The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c)   Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d)   Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e)   All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.10.   Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)  the Administrative Agent reasonably determines (which reasonable
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or
 
(b)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective and such Eurodollar
Borrowing shall be converted to or continued on the last day of the Interest
Period applicable thereto as an ABR Borrowing.
 
SECTION 2.11.   Increased Costs. (a)   If any Change in Law (other than with
respect to Taxes, which shall be governed exclusively by Section 2.13) shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
 
(ii)  impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender to be material (excluding for
purposes of this Section 2.11 any such increased costs resulting from Taxes or
Other Taxes, as to which Section 2.13 shall govern), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.
 
(b)   If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
 
(c)   A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, together with a reasonably detailed
description of the basis therefor, and including a certification by such Lender
that its claim for such compensation has been calculated and made in the same
manner as under other credit agreements with other borrowers that are similarly
situated and with respect to which the event entitling such Lender to
compensation hereunder also entitled such Lender to compensation thereunder,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 30 days after receipt thereof.
 
(d)   Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.12.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.15, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest (as reasonably determined by such Lender) which would accrue
on such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency and of a comparable amount and period from other banks
in the eurocurrency market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section,
together with a reasonably detailed calculation of such amount, shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 30 days after receipt thereof.
 
SECTION 2.13.   Taxes. (a)   Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions for Indemnified Taxes and Other Taxes
(including any such deductions applicable to additional sums payable under this
Section 2.13(a)) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
 
(b)   In addition, and without duplication of paragraph (a) hereof, the Borrower
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.13) and any penalties, interest and reasonable expenses (other than
Excluded Taxes) arising therefrom or with respect thereto; provided, that the
Administrative Agent or such Lender, as the case may be, provides the Borrower
with a written record therefor setting forth in reasonable detail the basis and
calculation of such amounts.
 
(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, to the extent such a
receipt is issued therefor, or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
any Tax under the law of the jurisdiction in which the Borrower is located, or
any treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the generality of the
foregoing, each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter as required upon the
expiration, obsolescence or invalidity upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
(i)  duly completed copies of the Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI;
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the code, (B) a “10 percent shareholder” of the Parent
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 8981(c)(3)(C) of the Code, and
(y) duly completed copies of Internal Revenue Service Form W-8BEN;
 
(iv)  any Lender that is not a Foreign Lender shall deliver to the Borrower
Internal Revenue Service Form W-9 or any subsequent versions thereof or
successors thereto, properly completed and duly executed. If any Lender fails to
deliver Form W-9 or any subsequent versions thereof or successors thereto as
required herein, then the Borrower may withhold from any payment to such party
an amount equivalent to the applicable backup withholding Tax imposed by the
Code, without reduction, or
 
(v)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)   If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.13, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.13 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other reasonable charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
 
(g)   Any Lender claiming any indemnity payment or additional amounts payable
pursuant to this Section 2.13 shall use reasonable efforts (consistent with
legal and regulatory restrictions) to file any certificate or document
reasonably requested by the Borrower following the reasonable written request by
the Borrower if the making of such a filing would avoid the need for or reduce
the amount of any such indemnity payment or additional amounts that may
thereafter accrue and would not, in the sole determination of such Lender,
require the disclosure of information that the Lender reasonably considers
confidential or be otherwise disadvantageous to such Lender.
 
SECTION 2.14.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Section 2.11, 2.12 or 2.13, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.11,
2.12, 2.13 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
(b)   If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
(c)   If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(d)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of any of the Lenders hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to such Lenders the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
(e)   If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b) or 2.14(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
SECTION 2.15.   Mitigation Obligations; Replacement of Lenders. (a)  If any
Lender requests compensation under Section 2.11, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.13, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not, in the reasonable judgment of such Lender, otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)   If any Lender requests compensation under Section 2.11, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest) or the Borrower (in the case of all other amounts) and (ii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.11 or payments required to be made pursuant to Section 2.13, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
 
ARTICLE III  
 
 
Representations and Warranties
 
Each of the Parent and the Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.   Organization; Powers. Each of the Parent and the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
 
SECTION 3.02.   Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. This Agreement has been duly executed and delivered by the Parent and
the Borrower and constitutes, and each other Loan Document to which any Loan
Party is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Parent, the Borrower
and such other Loan Party (as the case may be), enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.03.   Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Parent or any Subsidiary or its assets the violation or breach
of which would result in or would reasonably be expected to result in a Material
Adverse Effect, or give rise to a right thereunder to require any payment to be
made by the Parent or any Subsidiary, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent or any Subsidiary.
 
SECTION 3.04.   Financial Condition; No Material Adverse Change. 
 
(a)  The Parent has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended December 31, 2005, reported on by Deloitte & Touche
LLP, independent public accountants, and (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended June 30, 2006, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Parent and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
 
(b)   Since December 31, 2005, there has been no material adverse change in the
business, assets, operations or financial condition of the Parent and the
Subsidiaries, taken as a whole.
 
SECTION 3.05.   Litigation and Environmental Matters. (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent or the Borrower, threatened
against or affecting the Parent or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.
 
(b)   Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
 
SECTION 3.06.   Compliance with Laws and Agreements. Each of the Parent and the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
 
SECTION 3.07.   Investment Company Status. Neither the Parent nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
SECTION 3.08.   Taxes. Each of the Parent and the Subsidiaries has timely filed
or caused to be filed all Federal and other material Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Parent or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.09.   ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10.   Disclosure. Neither the Lender Presentation nor any of the other
reports, financial statements or other information furnished by or on behalf of
the Parent or the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of the Loan Documents or delivered thereunder,
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information or any information concerning future
proposed and intended activities of the Parent and the Subsidiaries, the Parent
and the Borrower represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time (it being
understood that such projections and information are forward looking statements
which by their nature are subject to significant uncertainties and
contingencies, many of which are beyond the Parent’s and the Borrower’s control,
and that actual results may differ, perhaps materially, from those expressed or
implied in such forward looking statements, and no assurance can be given that
the projections will be realized).
 
SECTION 3.11.   Subsidiaries. Schedule 3.11 sets forth the name and jurisdiction
of organization of, and the direct or indirect ownership interest of the Parent
in, each Subsidiary, and identifies each Subsidiary that is a Material
Subsidiary or is otherwise required to become a Guarantor, in each case, as of
the Amendment Effective Date.
 
ARTICLE IV 
 
 
Conditions
 


 
[Intentionally Omitted]
 
ARTICLE V 
 
 
Affirmative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Parent and the Borrower covenant and agree with the Lenders that:
 
SECTION 5.01.   Financial Statements and Other Information. The Parent or the
Borrower will furnish to the Administrative Agent (and, when furnished, the
Administrative Agent will promptly furnish to the Lenders):
 
(a)  within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that it is understood and agreed that the delivery of the
Parent’s Form 10-K and annual report for the applicable fiscal year shall
satisfy the requirements of this clause (a) if such materials contain the
information required by this clause (a);
 
(b)  within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its condensed consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes; provided that it
is understood and agreed that the delivery of the Parent’s Form 10-Q for the
applicable fiscal quarter shall satisfy the requirements of this clause (b) if
such materials contain the information required by this clause (b);
 
(c)  concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Parent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, and (ii) stating whether any change in GAAP or in the application
thereof affecting the financial statements accompanying such certificate in any
material respect has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on such financial statements;
 
(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Parent or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Parent to its
shareholders generally, as the case may be; and
 
(e)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.
 
Any financial statement, report, proxy statement or other material required to
be delivered pursuant to clause (a), (b) or (d) of this Section shall be deemed
to have been furnished to the Administrative Agent and each Lender on the date
that the Parent notifies the Administrative Agent that such financial statement,
report, proxy statement or other material is posted on the Securities and
Exchange Commission’s website at www.sec.gov or on the Parent’s website at
www.aam.com; provided, that the Administrative Agent will promptly inform the
Lenders of any such notification by the Parent; provided, further, that the
Parent will furnish paper copies of such financial statement, report, proxy
statement or material to the Administrative Agent or any Lender that requests,
by notice to the Parent, that the Parent do so, until the Parent receives notice
from the Administrative Agent or such Lender, as applicable, to cease delivering
such paper copies.
 
SECTION 5.02.   Notices of Material Events. The Parent or the Borrower will
furnish to the Administrative Agent (and when furnished, the Administrative
Agent will promptly furnish to the Lenders) written notice of the following,
promptly after any executive officer or Financial Officer of the Parent or the
Borrower obtains actual knowledge thereof:
 
(a)  the occurrence of any Default;
 
(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Subsidiary that involves a reasonable possibility of an adverse determination
and that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect;
 
(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in or would reasonably be expected
to result in a Material Adverse Effect; and
 
(d)  any other development that would result in or would reasonably be expected
to result in a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
 
SECTION 5.03.   Existence; Conduct of Business. The Parent and the Borrower
will, and will cause each of the other Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that (i) the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 and (ii) neither the Parent nor any of its Subsidiaries shall
be required to preserve any rights, licenses, permits or franchises, if the
Parent or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of its business and if the loss thereof would
not have and would not reasonably be expected to have a Material Adverse Affect.
 
SECTION 5.04.   Payment of Obligations. The Parent and the Borrower will, and
will cause each of the other Subsidiaries to, pay its obligations, including Tax
liabilities (but excluding Indebtedness), that, if not paid, would reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Parent, the
Borrower or such other Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.
 
SECTION 5.05.   Maintenance of Properties; Insurance. The Parent and the
Borrower will, and will cause each of the other Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are reasonable and prudent.
 
SECTION 5.06.   Books and Records; Inspection Rights. The Parent and the
Borrower will, and will cause each of the other Subsidiaries to, keep proper
financial books of record and account in which full, true and correct entries
are made of all financial dealings and transactions in relation to its business
and activities in order to produce its financial statements in accordance with
GAAP. The Parent and the Borrower will, and will cause each of the other
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and at the applicable Lender’s
expense, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times during
normal business hours and as often as reasonably requested (subject to
reasonable requirements of confidentiality, including requirements imposed by
law or contract).
 
SECTION 5.07.   Compliance with Laws. The Parent and the Borrower will, and will
cause each of the other Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 5.08.   Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, including to refinance amounts payable by the Parent
upon exercise of any put or conversion rights in respect of the Convertible
Notes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
 
SECTION 5.09.   Additional Guarantors. If any Material Subsidiary is formed or
otherwise acquired after the date hereof or any Subsidiary that is not a
Material Subsidiary subsequently becomes a Material Subsidiary or Guarantees the
obligations under the Revolving Credit Agreement or any refinancing or
replacement thereof, then, in each case, within 10 Business Days thereafter the
Parent or the Borrower shall notify the Administrative Agent thereof and cause
such Subsidiary to execute a supplement to the Guarantee Agreement (in the form
provided as an annex thereto or otherwise in form and substance reasonably
satisfactory to the Administrative Agent) in order to become a Guarantor.
 
ARTICLE VI
 
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Parent and the Borrower covenant and agree with the Lenders that:
 
SECTION 6.01.   Indebtedness. (a)   The Parent and Borrower will not, and will
not permit any Subsidiary to, Incur, directly or indirectly, any Indebtedness;
provided, that the Parent, the Borrower or any such Subsidiary will be entitled
to Incur Indebtedness if, on the date of such Incurrence and after giving effect
thereto, the Leverage Ratio does not exceed 3.50 to 1.00.
 
(b)   Notwithstanding the foregoing paragraph (a), the Parent and the
Subsidiaries will be entitled to Incur any or all of the following Indebtedness:
 
(i)  Indebtedness incurred by the Borrower pursuant to this Agreement;
 
(ii)  Indebtedness incurred by the Borrower pursuant to the Revolving Credit
Agreement or any refinancing or replacement thereof; provided that, the
aggregate principal amount of all Indebtedness incurred under this clause (ii)
and then outstanding does not exceed $600,000,000;
 
(iii)  Indebtedness owed to and held by the Parent or a Subsidiary; provided
that, (A) any subsequent issuance or transfer of Equity Interests that results
in any such Subsidiary ceasing to be a Subsidiary or any subsequent transfer of
such Indebtedness (other than to the Parent, the Borrower or a Subsidiary) shall
be deemed, in each case, to constitute the Incurrence of such Indebtedness by
the obligor thereon and (B) if the Borrower or a Guarantor is the obligor on any
such Indebtedness owed to a Subsidiary that is not a Guarantor, such
Indebtedness is expressly subordinated to the prior payment in full in cash of
all obligations with respect to the Loans;
 
(iv)  the Existing Senior Debt;
 
(v)  Indebtedness outstanding on the Existing Credit Agreement Effective Date
(other than Indebtedness described in clause (i), (ii), (iii) or (iv) of this
covenant) and set forth on Schedule 6.01;
 
(vi)  Refinancing Indebtedness in respect of Indebtedness incurred pursuant to
paragraph (a) or pursuant to clause (iv) or (v) or this clause (vi);
 
(vii)  Indebtedness of any Receivables Subsidiary incurred pursuant to any
Permitted Receivables Financing; provided that the aggregate amount of
Receivables Financing Debt shall not exceed $200,000,000 at any time
outstanding;
 
(viii)  Designated Secured Indebtedness; provided that the aggregate principal
amount of Designated Secured Indebtedness shall not exceed $200,000,000 at any
time outstanding;
 
(ix)  Indebtedness secured by a Lien permitted by clause (g) of Section 6.02,
subject to the limitations set forth therein;
 
(x)  Indebtedness arising from agreements of the Parent or a Subsidiary
providing for indemnification, adjustment of purchase price, earn outs, or
similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or a Subsidiary in accordance
with the terms of this Agreement, other than Guarantees of Indebtedness incurred
or assumed by any Person acquiring all or any portion of such business, assets
or Subsidiary for the purpose of financing such acquisition;
 
(xi)  Guarantees by the Parent of Indebtedness of any Subsidiary or by any
Subsidiary of Indebtedness of the Parent or any other Subsidiary; and
 
(xii)  Indebtedness of any Person that becomes a Subsidiary (whether through an
acquisition or otherwise) after the date hereof; provided that such Indebtedness
exists at the time that such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary.
 
(c)   Notwithstanding the foregoing paragraphs (a) and (b), the Parent and the
Borrower will not permit any Subsidiary (other than the Borrower or a Guarantor)
to create, incur, assume or permit to exist any Indebtedness, including pursuant
to any Guarantee of Indebtedness of the Parent or another Subsidiary, except:
 
(i)  Indebtedness owing to the Parent or another Subsidiary;
 
(ii)  Indebtedness of any Receivables Subsidiary incurred pursuant to any
Permitted Receivables Financing; provided, that the aggregate amount of
Receivables Financing Debt shall not exceed $200,000,000 at any time
outstanding;
 
(iii)  Designated Secured Indebtedness incurred by any such Subsidiary;
provided, that the aggregate principal amount of Designated Secured Indebtedness
shall not exceed $200,000,000 at any time outstanding;
 
(iv)  Indebtedness of any such Subsidiary secured by a Lien permitted by clause
(g) of Section 6.02, subject to the limitations set forth therein;
 
(v)  Guarantees by any such Subsidiary of Indebtedness of another Subsidiary
(other than the Borrower or a Guarantor);
 
(vi)  Indebtedness of any Person that becomes a Subsidiary (whether through an
acquisition or otherwise) after the date hereof; provided, that such
Indebtedness exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary;
 
(vii)  Indebtedness of any such Subsidiary existing on the Existing Credit
Agreement Effective Date and set forth on Schedule 6.01;
 
(viii)  Obligations of any such Subsidiary with respect to the redemption,
repayment or other repurchase of any Disqualified Stock of such Person; and
 
(ix)  other unsecured Indebtedness of any such Subsidiary; provided that, at the
time that any such Indebtedness is incurred, after giving effect to such
incurrence and any related transactions then being consummated, the aggregate
principal amount of all such Indebtedness of all such Subsidiaries then
outstanding shall not exceed 15% of Total Assets of the Parent.
 
(d)   For purposes of determining compliance with this covenant:
 
(i)  in the event that an item of Indebtedness (or any portion thereof) meets
the criteria of more than one of the types of Indebtedness permitted above, the
Borrower, in its sole discretion, will classify such item of Indebtedness (or
any portion thereof) at the time of incurrence and will only be required to
include the amount and type of such Indebtedness in one of the above clauses;
and
 
(ii)  the Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described above.
 
(e)   The accrual of interest or dividends, the accretion or amortization of
original issue discount, the payment of interest on any Indebtedness in the form
of additional Indebtedness with the same terms, the reclassification of
preferred equity as Indebtedness due to a change in accounting principles, and
the payment of dividends on Disqualified Stock or in the form of additional
shares of the same class of Disqualified Stock will not be deemed to be an
incurrence of Indebtedness or an issuance of Disqualified Stock for purposes of
this Section 6.01. Notwithstanding any other provision of this Section 6.01, the
maximum amount of Indebtedness that the Borrower or any Subsidiary may incur
pursuant to this Section 6.01 shall not be deemed to be exceeded solely as a
result of fluctuations in exchange rates or currency values.
 
SECTION 6.02.   Liens. The Parent and the Borrower will not, and will not permit
any other Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
 
(a)  Permitted Encumbrances;
 
(b)  any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof (other than Liens of the type permitted under clause (d) or
(f) of this Section) and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
 
(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
 
(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such Liens secure Indebtedness
incurred to finance the acquisition, construction or improvement of such fixed
or capital assets, including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 360 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets, (iv) such Liens shall not apply to any other
property or assets of the Parent or any Subsidiary (other than to accessions to
such fixed or capital assets and provided that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender) and (v) the aggregate
principal amount of Designated Secured Indebtedness shall not exceed
$200,000,000 at any time outstanding;
 
(e)  any other Lien on any property or asset of any Subsidiary that is not a
Loan Party; provided, that (i) such Lien secures Indebtedness of such Subsidiary
that is not Guaranteed by any Loan Party and (ii) the aggregate principal amount
of Designated Secured Indebtedness shall not exceed $200,000,000 at any time
outstanding;
 
(f)  assignments and sales of Receivables and Related Security pursuant to a
Permitted Receivables Financing and Liens arising pursuant to a Permitted
Receivables Financing on Receivables and Related Security sold or financed in
connection with such Permitted Receivables Financing; provided, that the
aggregate amount of Receivables Financing Debt shall not exceed $200,000,000 at
any time outstanding;
 
(g)  any other Lien securing Indebtedness of the Parent or any Subsidiary;
provided, that the aggregate principal amount of all Indebtedness secured by
such Liens shall not exceed $50,000,000 at any time outstanding; and
 
(h)  any Liens securing obligations under the Revolving Credit Agreement or any
refinancing or replacement thereof; provided that such Liens shall equally and
ratably secure the obligations in respect of the Loans.
 
SECTION 6.03.   Fundamental Changes. The Parent and the Borrower will not, and
will not permit any other Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent and
the Subsidiaries, taken as a whole, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (a) any Person (other than the Borrower) may
merge into the Parent in a transaction in which the Parent is the surviving
corporation, (b) any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and, if a Loan Party is a party to
such merger, then the surviving entity is a Loan Party, (c) any Subsidiary may
sell, transfer, lease or otherwise dispose of its assets to another Subsidiary
and (d) any Subsidiary (other than the Borrower or a Guarantor) may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
 
SECTION 6.04.   Restricted Payments. (a) The Parent and Borrower will not, and
will not permit any of the other Subsidiaries (other than a Receivables
Subsidiary), directly or indirectly, to make a Restricted Payment if at the time
the Parent or such Subsidiary makes such Restricted Payment:
 
(i)  a Default shall have occurred and be continuing (or would result
therefrom);
 
(ii)  the Borrower is not entitled to incur an additional $1.00 of Indebtedness
pursuant to Section 6.01(a);
 
(iii)  the aggregate amount of such Restricted Payment and all other Restricted
Payments since the Existing Credit Agreement Effective Date would exceed the sum
of (without duplication):
 

(A)  
$25,000,000 plus 50% of the Consolidated Net Income (adjusted for any non-cash
special charges or any special charges, which may include, without limitation,
cash charges related to labor agreements, and any non-recurring gains or losses)
accrued during the period (treated as one accounting period) from the beginning
of the fiscal quarter during which the Existing Credit Agreement Effective Date
occurs to the end of the most recent fiscal quarter for which financial
statements are available (or, in case such Consolidated Net Income (adjusted for
any non-cash special charges or any special charges, which may include, without
limitation, cash charges related to labor agreements, and any non-recurring
gains or losses) shall be a deficit, minus 100% of such deficit); provided that
the amount of Restricted Payments permitted under this clause (iii) shall not,
in any event, be less than $25,000,000; plus

 

(B)  
100% of the aggregate Net Cash Proceeds and marketable securities received by
the Parent from the issuance or sale of its Equity Interests (other than
Disqualified Stock) subsequent to the Existing Credit Agreement Effective Date
(other than an issuance or sale to a Subsidiary and other than an issuance or
sale to an employee stock ownership plan or to a trust established by the Parent
or any of its Subsidiaries for the benefit of their employees) and 100% of any
cash capital contribution received by the Parent from its shareholders
subsequent to the Existing Credit Agreement Effective Date; plus

 

(C)  
to the extent not already included in Consolidated Net Income, 100% of the
aggregate amount in cash and marketable securities received after the Existing
Credit Agreement Effective Date by means of the sale or other disposition (other
than to the Parent or a Subsidiary) of Investments (other than Permitted
Investments) made by the Parent or any of its Subsidiaries and repurchases or
redemptions of such Investments (other than Permitted Investments) from the
Parent or any of its Subsidiaries and repayments of loans or advances which
constitute Investments (other than Permitted Investments) of the Parent or any
of its Subsidiaries; plus

 

(D)  
the amount by which Indebtedness of the Parent is reduced on the Parent’s
balance sheet upon the conversion or exchange subsequent to the Existing Credit
Agreement Effective Date of any Indebtedness of the Parent convertible or
exchangeable for Equity Interests (other than Disqualified Stock) of the Parent
(less the amount of any cash, or the fair value of any other property,
distributed by the Parent upon such conversion or exchange); provided that the
foregoing amount shall not exceed the Net Cash Proceeds received by the Parent
or any Subsidiary from the sale of such Indebtedness (excluding Net Cash
Proceeds from sales to a Subsidiary or to an employee stock ownership plan or a
trust established by the Parent or any of its Subsidiaries for the benefit of
their employees).

 
(b)   The preceding provisions will not prohibit:
 
(i)  the declaration and payment of dividends on the Parent’s Equity Interests;
provided that the aggregate amount of such Restricted Payments shall not exceed
in any fiscal year $35,000,000;
 
(ii)  Permitted Investments, including Investments that were Permitted
Investments when made;
 
(iii)  any Restricted Payment made out of the Net Cash Proceeds of the
substantially concurrent sale of, or made by exchange for, Equity Interests of
the Parent (other than Disqualified Stock and other than Equity Interests issued
or sold to a Subsidiary or an employee stock ownership plan or to a trust
established by the Parent or any of its Subsidiaries for the benefit of their
employees) or a substantially concurrent cash capital contribution received by
the Parent from its shareholders; provided that (A) such Restricted Payment
shall be excluded in the calculation of the amount of Restricted Payments and
(B) the Net Cash Proceeds from such sale or such cash capital contribution (to
the extent so used for such Restricted Payment) shall be excluded from the
calculation of amounts under clause (iii)(B) of paragraph (a) above;
 
(iv)  any purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Obligations of the Borrower or a Guarantor
made by exchange for, or out of the proceeds of the substantially concurrent
incurrence of, Indebtedness of such Person which is permitted to be Incurred
pursuant to Section 6.01; provided, however, that such purchase, repurchase,
redemption, defeasance or other acquisition or retirement for value shall be
excluded in the calculation of the amount of Restricted Payments;
 
(v)  dividends paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this covenant;
provided that at the time of payment of such dividend, no other Default shall
have occurred and be continuing (or result therefrom); provided further,
however, that such dividend shall be included in the calculation of the amount
of Restricted Payments;
 
(vi)  so long as no Default has occurred and is continuing, the purchase,
redemption or other acquisition of shares of Equity Interests of the Parent from
employees, former employees, directors or former directors of the Parent or any
of its Subsidiaries (or permitted transferees of such employees, former
employees, directors or former directors), pursuant to the terms of the
agreements (including employment agreements) or plans (or amendments thereto)
approved by the board of directors under which such individuals purchase or sell
or are granted the option to purchase or sell, shares of such Equity Interests;
provided that the aggregate amount of such Restricted Payments (excluding
amounts representing cancelation of Indebtedness) shall not exceed $10,000,000
in any calendar year (with unused amounts carried over to the next two
immediately succeeding calendar years, but not to exceed, in any calendar year,
a total of $20,000,000); provided further that such Restricted Payments shall be
excluded in the calculation of the amount of Restricted Payments;
 
(vii)  the declaration and payments of dividends on Disqualified Stock issued
pursuant to Section 6.01; provided that, at the time of payment of such
dividend, no Default shall have occurred and be continuing (or result
therefrom); provided further, however, that such dividends shall be excluded in
the calculation of the amount of Restricted Payments;
 
(viii)  repurchases of Equity Interests deemed to occur upon exercise of stock
options if such Equity Interest represents a portion of the exercise price of
such options, or repurchases of Equity Interests deemed to occur upon a
withholding of Equity Interests for taxes due in connection with the exercise,
vesting or settlement of an option or other Equity Interest-based award;
provided that such Restricted Payments shall be excluded in the calculation of
the amount of Restricted Payments;
 
(ix)  cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Parent; provided that any such cash
payment shall not be for the purpose of evading the limitation of the covenant
described under this subheading (as determined in good faith by the board of
directors); provided further that such payments shall be excluded in the
calculation of the amount of Restricted Payments;
 
(x)  in the event of a Change in Control, and if no Default shall have occurred
and be continuing, the payment, purchase, redemption, defeasance or other
acquisition or retirement of Subordinated Obligations of the Borrower or any
Guarantor, in each case, at a purchase price not greater than 101% of the
principal amount of such Subordinated Obligations, plus any accrued and unpaid
interest thereon; provided that prior to such payment, purchase, redemption,
defeasance or other acquisition or retirement, the Borrower (or a third party to
the extent permitted) has made an appropriate Change in Control Offer with
respect to the Loans as a result of such Change in Control and has repaid all
Lenders that validly accepted such Change in Control Offer; provided further
that such payments, purchases, redemptions, defeasances or other acquisitions or
retirements shall be included in the calculation of the amount of Restricted
Payments; or
 
(xi)  payments of intercompany subordinated Indebtedness owed to the Parent or a
Subsidiary, the incurrence of which was permitted under this Agreement; provided
that no Event of Default has occurred and is continuing or would otherwise
result therefrom; provided further that such payments shall be excluded in the
calculation of the amount of Restricted Payment.
 
SECTION 6.05.   Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any of the other Subsidiaries to, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) at prices and on terms and
conditions not less favorable to the Parent, the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Parent and its Subsidiaries not involving
any other Affiliate, (c) advances to employees permitted by Section 6.04, (d)
any Restricted Payment permitted by Section 6.04, (e) fees, compensation and
other benefits paid to, and customary indemnity and reimbursement provided on
behalf of, officers, directors and employees of any Loan Party in the ordinary
course of business, (f) any employment agreement entered into by the Parent or
any of the Subsidiaries in the ordinary course of business, (g) any Permitted
Receivables Financing and (h) transactions and agreements in existence on the
Existing Credit Agreement Effective Date and listed on Schedule 6.05 and, in
each case, any amendment thereto that is not disadvantageous to the Lenders in
any material respect.
 
SECTION 6.06.   Restrictive Agreements. The Parent will not permit any
Subsidiary (other than a Receivables Subsidiary) that is not a Loan Party to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement in respect of Indebtedness of such Subsidiary that is secured
or that is Guaranteed by a Loan Party that prohibits, restricts or imposes any
condition upon (a) the ability of such Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of such
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to the Parent or any
other Loan Party or to Guarantee Indebtedness of the Parent or any other Loan
Party; provided, that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or this Agreement, (ii) the foregoing shall not apply
to restrictions and conditions existing on the date hereof identified on
Schedule 6.06 or to any extension or renewal thereof, or any amendment or
modification thereto that does not materially expand the scope of any such
restriction or condition, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) the foregoing shall not apply to
provisions limiting the disposition or distribution of assets or property or
transfer of Equity Interests in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements, limited liability company
organizational documents, and other similar agreements entered into in the
ordinary course of business, which limitation is applicable only to the assets,
property or Equity Interests that are the subject of such agreements, (vi) the
foregoing shall not apply to any instrument governing Indebtedness or Equity
Interests of a Person acquired by the Parent or any of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
or Equity Interests were incurred or issued in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired; provided that,
in the case of Indebtedness, such Indebtedness was permitted by the terms of
this Agreement to be incurred, and (viii) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.
 
SECTION 6.07.   Sales of Assets and Subsidiary Stock. The Parent and Borrower
will not, and will not permit any Subsidiary to, directly or indirectly,
consummate any Asset Disposition unless:
 
(a)  the Parent or such Subsidiary receives consideration at the time of such
Asset Disposition at least equal to the fair market value (including as to the
value of all non-cash consideration), as determined in good faith by the
Borrower’s board of directors, of the shares and assets subject to such Asset
Disposition;
 
(b)  the terms and conditions of such Asset Disposition were obtained through an
arm’s-length negotiation; and
 
(c)  at least 75% of the consideration therefor received by the Parent or such
Subsidiary is in the form of cash or Cash Equivalents; provided that for the
purposes of this paragraph (c), the amount of (i) any liabilities (as shown on
the Parent’s or the applicable Subsidiary’s most recent balance sheet (or in the
notes thereto)) of the Parent or any Subsidiary (other than liabilities that by
their terms are subordinated to the obligations with respect to the Loans) that
are assumed by the transferee of any such assets and from which the Parent and
any Subsidiary have been validly released by all creditors in writing and (ii)
any securities received by the Parent or any Subsidiary from such transferee
that are converted into cash (to the extent of the cash received) within 180
days following the closing of such Asset Disposition shall be deemed to be cash
for the purposes of this Section 6.07.
 
ARTICLE VII 
 
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)  the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise, or shall fail to make an Asset
Disposition Offer or Change in Control Offer when required to do so or shall
fail to comply with its obligations in respect of any such Asset Disposition
Offer or Change in Control Offer and such failure to make an Asset Disposition
Offer or Change in Control Offer or comply with obligations in connection
therewith shall continue unremedied for a period of three Business Days;
 
(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
 
(c)  any representation or warranty made or deemed made by or on behalf any Loan
Party in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate or
financial statement furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
 
(d)  the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in clause (a) of Section 5.02 or in Section
5.03 (with respect to the existence of the Parent or the Borrower) or 5.08 or in
Article VI (other than Section 6.05);
 
(e)  any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);
 
(f)  the Parent or any Subsidiary shall fail to make any payment of principal,
interest or premium (regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable, and such failure
shall continue after the expiration of the grace period (if any) for such
failure specified in the agreement or instrument governing such Indebtedness;
 
(g)  the Parent or any Subsidiary shall fail to observe or perform any term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any Material Indebtedness, if such failure results in
any Material Indebtedness becoming due prior to its scheduled maturity; provided
that this clause (g) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;
 
(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Subsidiary (other
than an Excluded Subsidiary) or its debts, or of a substantial part of its
assets, under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
or any Subsidiary (other than an Excluded Subsidiary) or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i)  the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent or any
Subsidiary (other than an Excluded Subsidiary) or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
 
(j)  the Parent or any Subsidiary (other than an Excluded Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
 
(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $35,000,000 (to the extent such amount is not either (i) covered by
insurance and the applicable insurer has acknowledged liability or has been
notified and is not disputing coverage or (ii) required to be indemnified by
another Person that is reasonably likely to be able to satisfy its indemnity
obligation (other than the Parent or a Subsidiary) and such Person has
acknowledged such obligation or has been notified and is not disputing such
obligation) shall be rendered against the Parent, any Subsidiary or any
combination thereof and the same shall remain undischarged and unsatisfied for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Parent or any Subsidiary to enforce any such
judgment; or
 
(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;
 
then, and in every such event (other than an event with respect to the Parent or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Parent or the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
ARTICLE VIII  
 
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent or any of the
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for a Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
and having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, the Guarantee Agreement, any
related agreement or any document furnished hereunder or thereunder.
 
The parties hereto acknowledge that the Arrangers (in their capacity as such) do
not have any duties or responsibilities under any of the Loan Documents and will
not be subject to liability thereunder to any of the Loan Parties for any
reason.
 
ARTICLE IX 
 
 
Miscellaneous
 
SECTION 9.01.   Notices. (a)   Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i)  if to the Parent or the Borrower, to it at One Dauch Drive, Detroit,
Michigan 48211, Attention of the Chief Financial Officer (Telecopy
No. 313-758-4238) with a copy to the Treasurer (Telecopy No. 313-758-3936) and
the General Counsel (Telecopy No. 313-758-3897);
 
(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin - 10th Floor, Houston, TX 77002, Attention of
Clifford Trappani (Telecopy No. 713-750-2938), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue - 4th Floor, NY 10017, Attention of Richard Duker
(Telecopy No. 212-270-5127); and
 
(iii)  if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
(b)   Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c)   Any party hereto may change its address or telecopy number or the contact
person for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
 
SECTION 9.02.   Waivers; Amendments. (a)   No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.
 
(b)   Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Parent, the Borrower and the Required Lenders or by the Parent, the Borrower and
the Administrative Agent with the consent of the Required Lenders or, in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and each Loan Party that is a
party thereto with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees (including prepayment fees)
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees (including prepayment fees) payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.14(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vi) release the Parent
or any Material Subsidiary from its Guarantee under the Guarantee Agreement, or
limit its liability in respect of such Guarantee, without the written consent of
each Lender; provided further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent.
 
SECTION 9.03.   Expenses; Indemnity; Damage Waiver. (a)   The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of a single counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
 
(b)   The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby or thereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Parent or any of the Subsidiaries, or any
Environmental Liability related in any way to the Parent or any of the
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or any of its directors, trustees, officers or employees.
 
(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees (but without limiting the obligation of
the Borrower to pay such amount) to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
 
(d)   To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, the
Loan Documents or any agreement or instrument contemplated thereby, the
Transactions, any Loan or the use of the proceeds thereof.
 
(e)   All amounts due under this Section shall be payable promptly after written
demand therefor.
 
SECTION 9.04.   Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b)   (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 

(A)  
the Borrower; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (b), (h) or (i) of Article VII has occurred
and is continuing, any other assignee; and

 

(B)  
the Administrative Agent.

 
(ii)   Assignments shall be subject to the following additional conditions:
 

(A)  
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or outstanding Loans, the amount of the Commitment or outstanding
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
under clause (a), (b), (h) or (i) of Article VII has occurred and is continuing;

 

(B)  
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;

 

(C)  
the parties to each assignment shall execute and deliver to the Administrative
Agent (and, in the case of an assignment requiring the consent of the Borrower
pursuant to subparagraph (b)(i)(A) of this Section 9.04, the Borrower) an
Assignment and Assumption, and shall pay to the Administrative Agent a
processing and recordation fee of $3,500;

 

(D)  
the Administrative Agent shall notify the Borrower of each assignment of which
the Administrative Agent becomes aware; provided that the failure of the
Administrative Agent to provide such notice shall in no way affect any of the
rights or obligations of the Administrative Agent under this Agreement or
otherwise subject the Administrative Agent to any liability; and

 

(E)  
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

 
For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.
 
(iii)   Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.11, 2.12, 2.13 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Parent,
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Parent, the
Borrower, any Lender and their respective representatives (including counsel and
accountants), at any reasonable time and from time to time upon reasonable prior
notice.
 
(v)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)   Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) such Lender shall
deliver to the Administrative Agent and the Borrower (in such number of copies
as shall be requested by the recipient) duly signed completed copies of Internal
Revenue Service Form W-8IMY (or any successor thereto), together with any
information statements of exemption required under the Code for each Participant
and (D) the Loan Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
 
(d)   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.   Survival. All covenants, agreements, representations and
warranties made by the Parent and Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.11, 2.12, 2.13 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
 
SECTION 9.06.   Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the Guarantee
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article IV, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
SECTION 9.07.   Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.   Right of Setoff. Upon the occurrence and during the continuance
of an Event of Default, and provided that the Loans shall have become or shall
have been declared due and payable pursuant to the provisions of Article VII,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender to or for the credit or the
account of the Parent or the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. Any such deposits and
obligations may be combined in such setoff and application, regardless of the
currency in which such deposits and obligations are denominated. Each Lender
agrees to promptly notify the Parent and the Borrower after any such set-off and
application; provided, that the failure of any Lender to so notify the Parent
and the Borrower shall not affect the validity of any such set-off and
application. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b)   Each of the Parent and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)   Each of the Parent and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
SECTION 9.10.   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.   Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.   Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Parent or the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Parent or the Borrower. For the purposes of this Section,
“Information” means all information received from the Parent or the Borrower
relating to the Parent or the Borrower or their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Parent or the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
information concerning the Parent, the Borrower and their Related Parties or
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Parent, the Borrower or the Administrative Agent pursuant to, or in the course
of administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Parent, Borrower, the Loan
Parties and their Related Parties or their respective securities. Accordingly,
each Lender represents to the Parent, the Borrower and the Administrative Agent
that it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws.


SECTION 9.13.   Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, such excess amount shall be paid to such
Lender on subsequent payment dates to the extent not exceeding the Maximum Rate.
 





 


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
AMERICAN AXLE & MANUFACTURING, INC.
 
by
   /s/ Shannon J. Curry  
Name: Shannon J. Curry
 
Title: Treasurer



AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
by
   /s/ Shannon J. Curry          
Name: Shannon J. Curry
 
Title: Treasurer



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
by
   /s/ Richard W. Duker  
Name: Richard W. Duker    
 
Title: Managing Director

 

--------------------------------------------------------------------------------


 
 
 

 
INCREMENTAL TERM LOAN AMENDMENT AGREEMENT dated as of August 9, 2006, among
AMERICAN AXLE & MANUFACTURING, INC. (the “Borrower”), AMERICAN AXLE &
MANUFACTURING HOLDINGS, INC. (the “Parent”), the lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent under the Credit Agreement
dated as of June 28, 2006 (as amended and in effect on the date hereof, the
“Existing Credit Agreement”), among the Borrower, the Parent, the lenders
referred to therein, the Administrative Agent and Bank of America, N.A., as
Syndication Agent.
 
WHEREAS the Borrower has requested, and the Administrative Agent has agreed,
upon the terms and subject to the conditions set forth herein, that the Existing
Credit Agreement be amended as provided herein in order to give effect to the
making of Incremental Term Loans pursuant to Section 2.16 of the Existing Credit
Agreement;
 
NOW, THEREFORE, the Borrower, the Parent, the lenders party hereto and the
Administrative Agent hereby agree as follows:
 
SECTION 1.   Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Amended Credit Agreement
referred to below.
 
SECTION 2.   Amendment Effective Date. (a) The transactions provided for in
Sections 3 and 4 hereof shall be consummated at a closing to be held on the
Amendment Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the Borrower and the Administrative Agent shall
agree upon.
 
(b)   The “Amendment Effective Date” shall be a date specified by the Borrower
as of which all the conditions set forth or referred to in Section 5 hereof
shall have been satisfied. This Agreement shall terminate at 5:00 p.m., New York
City time, on September 30, 2006, if the Amendment Effective Date shall not have
occurred at or prior to such time.
 
SECTION 3.   Incremental Term Loans. Subject to the terms and conditions set
forth herein, each Lender listed on the signature pages hereto agrees to make an
Incremental Term Loan to the Borrower on the Amendment Effective Date in a
principal amount equal to the amount of its commitment (such commitment, the
“Incremental Term Loan Commitment”) set forth for such Lender on Schedule 1
hereto. The provisions of Sections 2.02 and 2.03 of the Amended Credit Agreement
shall apply for all purposes of making the Incremental Term Loans, except as
otherwise provided herein.
 
SECTION 4.   Amendment of the Existing Credit Agreement. Effective upon the
Amendment Effective Date, the Existing Credit Agreement (excluding the annexes,
schedules and exhibits thereto that are not attached as part of Exhibit A
hereto) is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto (the “Amended Credit Agreement”), and the Administrative Agent
is hereby directed by the Lenders listed on Schedule 1 to enter into such
amendments to the Loan Documents and to take such other actions as may be
required to give effect to the transactions contemplated hereby. From and after
the effectiveness of such amendment and restatement, the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of
similar import, as used in the Amended Credit Agreement, shall, unless the
context otherwise requires, refer to the Existing Credit Agreement as amended
and restated in the form of the Amended Credit Agreement, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Amended Credit
Agreement.
 
SECTION 5.   Conditions. The consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall be subject to the satisfaction (or
waiver in accordance with Section 6 below) of the following conditions
precedent:
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders listed on Schedule 1 and
dated the Amendment Effective Date) of Shearman & Sterling LLP, counsel to the
Loan Parties, substantially in the form of Exhibit B-1, and covering such other
matters relating to the Loan Parties, the Loan Documents or the Amendment
Transactions as the Lenders listed on Schedule 1 shall reasonably request. The
Parent and the Borrower hereby request such counsel to deliver such opinion.
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(i) the organization, existence and good standing of the Loan Parties and the
authorization of the Amendment Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and (ii) confirmation
by the Guarantors that the Guarantee Agreement remains in effect.
 
(d) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(e) At the time of and immediately after giving effect to the making of the
Incremental Term Loans hereunder, the representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects.
 
(f) At the time of and immediately after giving effect to the making of the
Incremental Term Loans hereunder, no Default shall have occurred and be
continuing.
 
(g) The Administrative Agent shall have received a notice of borrowing from the
Borrower with respect to the borrowing of Incremental Term Loans hereunder on
the Amendment Effective Date, which notice (i) shall be delivered not later than
12:00 noon, New York City time, three Business Days before the Amendment
Effective Date, if any Eurodollar Borrowing is to be made on the Amendment
Effective Date, or, otherwise, not later than 5:00 p.m., New York City time, one
Business Day before the Amendment Effective Date, (ii) shall specify the
aggregate amount of such requested Borrowing, the Type of such Borrowing and, in
the case of any Eurodollar Borrowing, the initial Interest Period to be
applicable thereto and (iii) the location and number of the Borrower’s account
to which funds are to be disbursed.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the consummation of the transactions set forth in
Sections 3 and 4 of this Agreement shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 6 below) at or
prior to 5:00 pm, New York City time, on September 30, 2006 (and, in the event
such conditions are not so satisfied or waived, the Existing Credit Agreement
shall remain in effect without giving effect to any provisions of this
Agreement).
 
SECTION 6.   Effectiveness; Counterparts; Amendments. (a)  This Agreement shall
become effective when copies hereof which, when taken together, bear the
signatures of the Borrower, the Administrative Agent and the Lenders party
hereto, shall have been received by the Administrative Agent. This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by the Borrower, and the Administrative Agent. This Agreement may
be executed in two or more counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
SECTION 7.   No Novation. This Agreement shall not extinguish the Indebtedness
outstanding under the Existing Credit Agreement. Nothing herein contained shall
be construed as a substitution or novation of the Indebtedness outstanding under
the Existing Credit Agreement, which shall remain outstanding after the
Amendment Effective Date as modified hereby. Notwithstanding any provision of
this Agreement, the provisions of Sections 2.11, 2.12, 2.13 and 9.03 of the
Amended Credit Agreement will continue to be effective as to all matters arising
out of or in any way related to facts or events existing or occurring prior to
the Amendment Effective Date but only to the extent expressly set forth therein.
 
SECTION 8.   Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Amended Credit Agreement.
 
SECTION 9.   Applicable Law; Waiver of Jury Trial. (A)  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE AMENDED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN EXCEPT THAT
THE TERM “AGREEMENT” THEREIN SHALL BE DEEMED TO REFER TO THIS AGREEMENT.
 
SECTION 10.   Affirmation of Guarantor. The Parent hereby consents to the
Amended Credit Agreement, and hereby confirms and agrees that the obligations of
the Parent contained in the Guarantee Agreement and in any other Loan Documents
to which it is a party are, and shall remain, in full force and effect and are
hereby ratified and confirmed in all respects.
 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
AMERICAN AXLE & MANUFACTURING, INC.
 
by
   /s/ Shannon J. Curry  
Name: Shannon J. Curry
 
Title: Treasurer



AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
 
by
   /s/ Shannon J. Curry  
Name: Shannon J. Curry
 
Title: Treasurer



JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
 
by
   /s/ Richard W. Duker  
Name: Richard W. Duker
 
Title: Managing Director



JPMORGAN CHASE BANK, N.A., as Lender
 
by
   /s/ Richard W. Duker  
Name: Richard W. Duker
 
Title: Managing Director



 



 


--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS
 
Schedules
 
Schedule 1 ― Incremental Term Loan Commitments
 


 
Exhibits
 
Exhibit A ― Amended Credit Agreement
 
Exhibit B-1 ― Form of Opinion of Shearman & Sterling LLP


 


--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the credit facility identified
below (including any guarantees included in such facility) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
 
1.    Assignor:
 
2.    Assignee:
     [and is an Affiliate/Approved Fund of [Identify Lender]]1 
 
3.    Borrower: American Axle & Manufacturing, Inc.
 

 
4.
Administrative Agent: JPMorgan Chase Bank, N.A., as Administrative Agent under
the Credit Agreement

 

 
5.
Credit Agreement: The $200,000,000 Credit Agreement dated as of June 28, 2006,
among American Axle & Manufacturing, Inc., American Axle & Manufacturing
Holdings, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

 
6.
Assigned Interest:

 
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans2 
Term Loan Facility
$ 200,000,000
$
%



Effective Date:                                 , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].
 


 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
ASSIGNOR [NAME OF ASSIGNOR],
 


 
by
 
 
 
Title:
 
ASSIGNEE [NAME OF ASSIGNEE],
 


 
by
 
 
 
Title:


--------------------------------------------------------------------------------



 
[Consented to and]3  Accepted:
 


 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
 


 
by
 
 
 
Title:


--------------------------------------------------------------------------------



 
[Consented to:]4 
 


 
AMERICAN AXLE & MANUFACTURING, INC.,
 


 
by
 
 
 
Title:





--------------------------------------------------------------------------------

1 Select as applicable.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
3 To be included only if the consent of the Administrative Agent is required by
Section 9.04(b)(i)(B) of the Credit Agreement.
 
4 To be included only if the consent of the Borrower is required by
Section 9.04(b)(i)(A) of the Credit Agreement.
 

 


--------------------------------------------------------------------------------




AMERICAN AXLE & MANUFACTURING, INC.
$200,000,000 CREDIT FACILITY
 


 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Parent, the Borrower, any of the
Subsidiaries or other Affiliates of the Parent or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Parent, the Borrower, any of the Subsidiaries or other Affiliates of the Parent
or any other Person of any of their respective obligations under any Loan
Document.
 
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








--------------------------------------------------------------------------------






Schedule 2.01




 

 Lender 
 
 
 
Existing Term Loan
 
Incremental Term Loan
 
Alcentra   
       
$
11,000,000.00
       
Babson Capital Management 
       
$
11,467,536.67
       
BBT Fund, L.P. 
       
$
2,640,000.00
       
Bank of America, N.A. 
       
$
8,000,000.00
       
Barclays Capital Inc. 
       
$
15,000,000.00
       
Bass Brothers Enterprises Inc.
       
$
360,000.00
       
Bear Stearns and Co. Inc.
       
$
1,000,000.00
       
Blackstone Debt Advisors, L.P. 
       
$
15,000,000.00
       
BlueMountain Capital Management LP
       
$
2,000,000.00
       
Callidus Capital Management 
       
$
2,000,000.00
       
CypressTree Investment Managment Co 
       
$
12,000,000.00
       
DiMaio Ahmad Capital LLC
       
$
3,000,000.00
       
Hypo Public Finance Bank
       
$
1,000,000.00
       
ING Alternative Asset Management LLC
       
$
5,000,000.00
       
ING Group 
       
$
3,000,000.00
       
Invesco 
       
$
12,236,000.00
       
Intermarket Corp.
       
$
7,000,000.00
       
J.P. Morgan Whitefriars, Inc.
       
$
5,000,000.00
       
JPMorgan Chase Bank, N.A.
       
$
6,000,000.00
 
$
50,000,000.00
 
McDonnell Investment Management LLC
       
$
4,000,000.00
       
MJX Asset Management LLC
       
$
3,000,000.00
       
Merrill Lynch, Pierce, Fenner and Smith
       
$
20,000,000.00
       
Northwestern Mutual Life Insur. Co.
       
$
8,000,000.00
       
ORIX Finance Corp.
       
$
2,000,000.00
       
Sankaty Advisors LLC
       
$
6,000,000.00
       
Satellite Asset Management
       
$
20,000,000.00
       
Scotiabanc Inc.
       
$
5,000,000.00
       
Tall Tree Investment Management, LLC
       
$
1,000,000.00
       
UBS AG, Stamford Branch
       
$
2,000,000.00
       
Wachovia Bank NA North Carolina
       
$
2,296,463.33
       
Wells Capital Mgmt.
       
$
2,000,000.00
       
Wells Fargo Capital Market
       
$
2,000,000.00
       
Total: 
       
$
200,000,000.00
 
$
50,000,000.00
 

--------------------------------------------------------------------------------


 






SCHEDULE 3.05
DISCLOSED MATTERS


NONE

--------------------------------------------------------------------------------





SCHEDULE 3.11
SUBSIDIARIES


 
Material Subsidiaries:
NONE.
Subsidiaries:
 
Jurisdiction of
Organization
Percent Owned
by Immediate
Parent
 
 
 
American Axle & Manufacturing Holdings, Inc.
Delaware
100%
American Axle & Manufacturing, Inc.
Delaware
100%
Colfor Manufacturing Inc.
Delaware
100%
MSP Industries Corporation
Michigan
100%
MSP Team LLC
Michigan
99%(1)
AAM International Holdings, Inc
Delaware
100%
AAM Comercio e Participacoes Ltda.
Brazil
99.99%(1)
AAM do Brasil Ltda
Brazil
99.23%
AAM Mauritius Holdings Ltd
Mauritius
100%
Changshu AAM Automotive Driveline High Technology Manufacturing Co., Ltd.
China
100%
Asia Pacific Office Branch, (Tokyo, Japan)
Japan
 
China Representative Office, (Shanghai, China)
China
 
American Axle & Manufacturing Korea, Inc.
Korea
100%
AAM Services India Private Ltd.
India
99%(1)
AAM Poland Sp. z o. o.
Poland
100%
AAM Poland Production Sp. z o. o.
Poland
99%(1)
Albion Automotive (Holdings) Limited
Scotland
100%
Albion Automotive Limited
Scotland
100%
AAM Mexico Holdings LLC
Delaware
100%
American Axle & Manufacturing de
Mexico Holdings S. de R.L. de C.V.
Mexico
99.99%(1)
Guanajuato Gear & Axle de
Mexico S. de R.L. de C.V.
Mexico
99.99%(1)
American Axle &
Manufacturing de Mexico
S. de R.L. de C.V.
Mexico
99.99%(1)
AAM Maquiladora Mexico S. de R.L. de C.V.
Mexico
99.99%(1)
AAM Europe GmbH
Germany
100%
AAM Luxembourg S.á r.l.
Luxembourg
100%
AAM International S.á r.l.
Luxembourg
100%

(1)        Remaining shares owned by the Parent or the Subsidiaries

--------------------------------------------------------------------------------


 


 
SCHEDULE 6.01
EXISTING INDEBTEDNESS
 
Existing Letters of Credit
1.        Standby Letter of Credit in the amount of $8,000,000 issued for the
benefit of American Zurich Insurance Company & Zurich American Insurance
Company, dated October 21, 2003 and expiring October 1, 2004.  
2.        Standby Letter of Credit in the amount of $8,000,000 issued for the
benefit of American Zurich Insurance Company & Zurich American Insurance
Company, dated October 27, 2004 and expiring October 1, 2005.  
3.        Standby Letter of Credit in the amount of $5,462,396.00 issued for the
benefit of American Zurich Insurance Company & Zurich American Insurance
Company, dated October 27, 2005 and expiring October 1, 2006.
4.        Standby Letter of Credit in the amount of $3,500,000 issued for the
benefit of Royal Indemnity Company, dated April 29, 2003 and expiring April 30,
2004.
 
Other Surviving Indebtedness
1.        $30,000,000 Offering Basis Loan Agreement, dated as of February 28,
2006, between American Axle & Manufacturing, Inc. and Fifth Third Bank.
2.        $30,000,000 Offering Basis Loan Agreement, dated as of March 27, 2006,
between American Axle & Manufacturing, Inc. and Charter One Bank, N.A
 
3.        $25,000,000 Offering Basis Loan Agreement, dated as of February 21,
2005, between American Axle & Manufacturing, Inc. and BNP Paribas.
 
4.        $25,000,000 Offering Basis Loan Agreement, dated as of August 27,
2004, between American Axle & Manufacturing, Inc. and Calyon, New York Branch.
 
5.        £14,900,000 Revolving Credit Facility, dated as of June 10, 2004,
amended September 8, 2004, February 2, 2006 and April 6, 2006 expiring on demand
between Albion Automotive and ABN Amro Bank.
 
6.        £100,000 VAT Guarantee part of the Credit Facility, dated April 6,
2006 expiring on demand, 2006 between Albion Automotive, ABN Amro Bank and HM
Customs & Excise.
 
7.        Master Lease Agreement, dated as of August 21, 1997 and expiring May
21, 2012, between Albion Automotive Limited and Clydemore Properties Limited. 
Outstandings of £1,371,511.20 as of June 27, 2006.
 
8.        Overdraft Facility in the amount of 13,000,000 Brazilian Reais dated
as of February 13th, 2006 and expiring August 14, 2006 by and between AAM do
Brasil Ltda. and HSBC Bank Brasil S.A.
 
9.        Overdraft Facility in the amount of 25,000,000 Brazilian Reais dated
as of April 28th 2006 and expiring July 27th, 2006 between AAM do Brasil Ltda
and BankBoston Banco Multiplo S/A.  There are provisions within the contract
that would increase the amount to 55,000,000 Brazilian Reais upon the request of
AAM do Brazil Ltda.
 
10.     $600,000,000 Revolving Credit Facility, dated as of June 9, 2004,
amended as of April 12, 2005, among  American Axle & Manufacturing, Inc.,
American Axle & Manufacturing Holdings, Inc., and JPMorgan Chase Bank, J.P.
Morgan Securities Inc. and Banc of America Securities LLC. 

 


 

--------------------------------------------------------------------------------




 

 
SCHEDULE 6.02
EXISTING LIENS
1.             Encumbrances on assets granted to secure payments of amounts owed
under:
 
1.             Master Lease Agreement, dated as of August 21, 1997 and expiring
May 21, 2012, between Albion Automotive Limited and Clydemore Properties
Limited.  Outstandings of £1,371,511.20 as of June 27, 2006.
 
2.                  Filings made with respect to equipment (leased or owned),
including, without limitation, filings made against the Parent and the following
Subsidiaries by the entities and/or their assignees listed below such Parent or
Subsidiary’s name:
 
(a)              American Axle & Manufacturing Holdings, Inc.
Transamerica Equipment Financial Services Corporation
Tage Equipment Financial Services Corporation
 
(b)              American Axle & Manufacturing Inc.
BNY Capital Resources Corp.
Comerica Bank
Comerica Leasing, a Division of Comerica Bank
De Lage Landen Financial Services
Dell Financial Services, L.P.
Fifth Third Leasing Company
Fleet Capital Corporation
General Electric Capital Corporation
The Huntington National Bank
Lasalle National Leasing Corporation
Mellon Leasing Corporation
Miller Tool & Die Co.
National City Leasing Corp.
O/E Systems, Inc.
The Orix/American Axle Trust
PNC Leasing Corp.
Provident Commercial Group, Inc.
Steelcase Financial Services Inc.
Tage Equipment Financial Services Corporation
Transamerica Equipment Financial Services Corporation
Valenite, LLC.
 
(c)              Colfor Manufacturing Inc.
Citicorp Vendor Finance Inc.
General Electric Capital Corporation
 
 
(d)              MSP Industries Corporation
Coon Devisser


--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



SCHEDULE 6.05
 
EXISTING TRANSACTIONS WITH AFFILIATES
 


 
NONE
 


--------------------------------------------------------------------------------



SCHEDULE 6.06
 
EXISTING RESTRICTIONS
 


 
NONE
 

--------------------------------------------------------------------------------


GUARANTEE AGREEMENT
dated as of
June 28, 2006
among
AMERICAN AXLE & MANUFACTURING, INC.,
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.,
THE SUBSIDIARY GUARANTORS
IDENTIFIED HEREIN
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

TABLE OF CONTENTS
ARTICLE I

Definitions
SECTION 1.01. Credit
Agreement.......................................................................................
1
SECTION 1.02. Other Defined
Terms..................................................................................
1
ARTICLE II

The Guarantees
SECTION 2.01.
Guarantee...................................................................................................
2
SECTION 2.02. Guarantee of
Payment.................................................................................
2
SECTION 2.03. No
Limitations............................................................................................
2
SECTION 2.04.
Reinstatement.............................................................................................
3
SECTION 2.05. Agreement To Pay;
Subrogation.................................................................. 4
SECTION 2.06.
Information.................................................................................................
4
ARTICLE III

Indemnity, Subrogation and Subordination
SECTION 3.01. Indemnity and
Subrogation..........................................................................
4
SECTION 3.02. Contribution and
Subrogation......................................................................
4
SECTION 3.03.
Subordination.............................................................................................
5
ARTICLE IV

Miscellaneous
SECTION 4.01.
Notices.......................................................................................................
5
SECTION 4.02. Waivers;
Amendment..................................................................................
5
SECTION 4.03. Administrative Agent’s Fees and Expenses;
Indemnification......................... 6
SECTION 4.04. Successors and
Assigns..............................................................................
6
SECTION 4.05. Survival of
Agreement.................................................................................
6
SECTION 4.06. Counterparts; Effectiveness; Several
Agreement.......................................... 7
SECTION 4.07.
Severability.................................................................................................
7
SECTION 4.08. Right of
Set-Off..........................................................................................
7
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of
Process......................... 8
SECTION 4.10. WAIVER OF JURY
TRIAL...................................................................... 8
SECTION 4.11.
Headings....................................................................................................
9
SECTION 4.12.
Termination.................................................................................................
9
SECTION 4.13. Additional
Guarantors.................................................................................
9
Schedules
Schedule I        Initial Subsidiary Guarantors
 
Exhibits
Exhibit A          Form of Supplement

GUARANTEE AGREEMENT dated as of June 28, 2006 among AMERICAN AXLE &
MANUFACTURING, INC., AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., the
SUBSIDIARY GUARANTORS identified herein and JPMORGAN CHASE BANK, as
Administrative Agent.
Reference is made to the Credit Agreement dated as of June 28, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among American Axle & Manufacturing, Inc. (the “Borrower”), American Axle &
Manufacturing Holdings, Inc. (the “Parent”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.  The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement.  The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement.  The Parent and the Subsidiary Guarantors are affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
 Accordingly, the parties hereto agree as follows:
ARTICLE I

Definitions
    SECTION 1.01.  Credit Agreement.  (a)  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Credit Agreement.
 
    (b)  The rules of construction specified in Section 1.03 of the Credit
Agreement also apply to this Agreement.
 
    SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:
 
    “Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
    “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
    “Guaranteed Parties” means (a) the Lenders, (b) the Administrative Agent,
(c) the beneficiaries of each indemnification obligation undertaken by the
Borrower under the Credit Agreement and (d) the successors and permitted assigns
of each of the foregoing.
    “Guarantors” means the Parent and the Subsidiary Guarantors.
    “Obligations” means (a) the due and punctual payment by the Borrower of (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (ii) all other monetary obligations of the
Borrower to any of the Guaranteed Parties under the Credit Agreement, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) the due and punctual payment of
all other obligations of each Loan Party under or pursuant to each of the Loan
Documents.
    “Parent” has the meaning assigned to such term in the preliminary statement
of this Agreement.
    “Subsidiary Guarantors” means the Subsidiaries identified on Schedule I and
each other Subsidiary that becomes a party to this Agreement as a Subsidiary
Guarantor after the Effective Date pursuant to Section 4.13 of this Agreement or
Section 5.09 of the Credit Agreement; provided, that if a Subsidiary is released
from its obligations as a Subsidiary Guarantor hereunder as provided in Section
4.12(b) or (c), such Subsidiary shall cease to be a Subsidiary Guarantor
hereunder effective upon such release.
ARTICLE II

The Guarantees
    SECTION 2.01.  Guarantee.  Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, the due and punctual payment of the Obligations.  Each of
the Guarantors further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.  Each of the Guarantors waives presentment to, demand of payment
from and protest to the Borrower or any other Loan Party of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.
 
    SECTION 2.02.  Guarantee of Payment.  Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Guaranteed Parties to any balance of any deposit account or credit on the books
of any Guaranteed Party in favor of the Borrower or any other Person.
 
    SECTION 2.03.  No Limitations.  (a)  Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 4.12, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise.  Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of any Guaranteed Party to assert any claim or
demand or to enforce any right or remedy under the provisions of any Loan
Document or otherwise; (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, any Loan Document or
any other agreement, including with respect to any other Guarantor under this
Agreement; (iii) the release of any security held by any Guaranteed Party for
any of the Obligations; (iv) any default, failure or delay, wilful or otherwise,
in the performance of the Obligations; or (v) any other act or omission that may
or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the payment in full in cash of all the Obligations).  If any
security is granted to secure the payment of the Obligations, each Guarantor
expressly authorizes the Guaranteed Parties to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.
 
    (b)  To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of the Borrower or any
other Loan Party or the unenforceability of the Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Loan Party, other than the payment in full in cash of all the
Obligations.  The Guaranteed Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with the Parent, the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Parent, the Borrower or any other
Loan Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully paid in
full in cash.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Parent, the Borrower or any other Loan Party, as the case may be, or any
security.
 
    SECTION 2.04.  Reinstatement.  Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Guaranteed Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.
 
    SECTION 2.05.  Agreement To Pay; Subrogation.  In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Guaranteed Parties in cash the amount
of such unpaid Obligation.  Upon payment by any Guarantor of any sums to the
Administrative Agent as provided above, all rights of such Guarantor against the
Borrower or any other Loan Party arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III.
 
    SECTION 2.06.  Information.  Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Guaranteed Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
 
ARTICLE III

Indemnity, Subrogation and Subordination
 
    SECTION 3.01.  Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03) in respect of any payment hereunder, the Borrower
agrees that in the event a payment of an Obligation shall be made by any
Guarantor under this Agreement, the Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.
 
    SECTION 3.02.  Contribution and Subrogation.  Each Guarantor (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation and such other Guarantor (the “Claiming Party”) shall not have been
fully indemnified by the Borrower as provided in Section 3.01, the Contributing
Party shall indemnify the Claiming Party in an amount equal to the amount of
such payment, multiplied by a fraction of which the numerator shall be the net
worth of the Contributing Party on the date hereof and the denominator shall be
the aggregate net worth of all the Guarantors on the date hereof (or, in the
case of any Guarantor becoming a party hereto pursuant to Section 4.13, the date
of the supplement hereto executed and delivered by such Guarantor).  Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 3.02 shall be subrogated to the rights of such Claiming Party under
Section 3.01 to the extent of such payment.  For purposes of this Agreement,
“net worth” of any Guarantor as of any date shall mean (a) the amount of the
total assets of such Guarantor as of such date minus (b) the amount of the total
liabilities of such Guarantor as of such date, in each case that would be
reflected on a balance sheet prepared on a consolidated basis as of such date in
accordance with GAAP.
 
SECTION 3.03.  Subordination.  Notwithstanding any provision of this Agreement
to the contrary, each Guarantor hereby agrees not to exercise any rights  under
Sections 3.01 and 3.02 or any other rights of indemnity, contribution or
subrogation under applicable law or otherwise in respect of payments hereunder
unless and until all of the Obligations shall have been paid in full in cash. 
No failure on the part of the Borrower or any Guarantor to make the payments
required by Sections 3.01 and 3.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Guarantor with respect to its obligations hereunder, and each
Guarantor shall remain liable for the full amount of the obligations of such
Guarantor hereunder.
 
ARTICLE IV

Miscellaneous
 
    SECTION 4.01.  Notices.  All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement.  All communications and
notices hereunder to any Subsidiary Guarantor shall be given to it in care of
the Parent as provided in Section 9.01 of the Credit Agreement.
 
    SECTION 4.02.  Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the Credit Agreement are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.  No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.
 
    (b)  Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.
 
    SECTION 4.03.  Administrative Agent’s Fees and Expenses; Indemnification. 
(a)  The parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.03 of
the Credit Agreement.
 
    (b)  Without limitation of the Borrower’s indemnification obligations under
the Credit Agreement, each Guarantor jointly and severally agrees to indemnify
the Administrative Agent and the other Indemnitees (as defined in Section 9.03
of the Credit Agreement) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or any of its directors,
trustees, officers or employees.
 
    (c)  The provisions of this Section 4.03 shall remain operative and in full
force and effect regardless of the termination of this Agreement or the Credit
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or the Credit Agreement, or any
investigation made by or on behalf of any Guaranteed Party.  All amounts due
under this Section 4.03 shall be payable promptly after written demand therefor.
 
    SECTION 4.04.  Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor that are contained in this Agreement
shall bind and inure to the benefit of its respective successors and assigns.
 
    SECTION 4.05.  Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended under the Credit Agreement, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or any fee or
any other amount payable under any Loan Document is outstanding and unpaid and
so long as the Commitments have not expired or terminated.
 
    SECTION 4.06.  Counterparts; Effectiveness; Several Agreement.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute single contract.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.  This
Agreement shall become effective as to any Loan Party when a counterpart hereof
executed on behalf of such Loan Party shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon such Loan
Party and the Administrative Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Loan Party, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Loan Party shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each Loan Party and may be amended, modified,
supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
 
    SECTION 4.07.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties shall endeavor in good‑faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
    SECTION 4.08.  Right of Set-Off.  Upon the occurrence and during the
continuance of an Event of Default, and provided that the Loans shall have
become or shall have been declared due and payable pursuant to the provisions of
Article VII of the Credit Agreement, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender to or for the credit or the account of any Subsidiary Guarantor against
any of and all the obligations of such Subsidiary Guarantor now or hereafter
existing under this Agreement owed to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured.  Each Lender agrees to promptly notify the
Parent and the Borrower after any such set-off and application; provided, that
the failure of any Lender to so notify the Parent and the Borrower shall not
affect the validity of any such set-off and application.  The rights of each
Lender under this Section 4.08 are in addition to other rights and remedies
(including other rights of set-off) which such Lender may have.
 
    SECTION 4.09.  Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
    (b)  Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Guarantor or its properties in the courts of any
jurisdiction.
 
    (c)  Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 4.09.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.
 
    (d)  Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01.  Nothing in this Agreement
or the Credit Agreement will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
    SECTION 4.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4.10.
 
    SECTION 4.11.  Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
    SECTION 4.12.  Termination.  (a)  Subject to Section 2.04, this Agreement
and the Guarantees made herein shall terminate when all the outstanding
Obligations have been paid in full in cash and the Lenders have no further
commitment to lend under the Credit Agreement.
 
    (b)  A Subsidiary Guarantor shall automatically be released from its
obligations hereunder upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary of the Parent; provided that the Required Lenders shall have
consented to such transaction (to the extent required by the Credit Agreement)
and the terms of such consent did not provide otherwise.
 
    (c)  If and when a Subsidiary Guarantor ceases to be a Material Subsidiary,
such Subsidiary Guarantor shall be released from its obligations hereunder;
provided, that such release shall not be effective unless and until the
Administrative Agent shall have received a certificate, executed on behalf of
each of the Parent and the Borrower by one of its Financial Officers and
reasonably satisfactory in form to the Administrative Agent, identifying each
Subsidiary Guarantor to be released and certifying that (i) such Subsidiary
Guarantor to be released is no longer a Material Subsidiary and (ii) no Default
has occurred and is continuing both before and after giving effect to such
release.  It is understood that the Parent and the Borrower may, at their
option, elect not to identify a Subsidiary Guarantor in such certificate that
otherwise is entitled to be released pursuant to this paragraph, in which case
such Subsidiary shall remain a Subsidiary Guarantor hereunder, subject to the
right to effect the release of such Subsidiary Guarantor at a later date upon
delivery of another certificate with respect to such Subsidiary Guarantor in
accordance with this paragraph.
 
    SECTION 4.13.  Additional Guarantors.  Pursuant to Section 5.09 of the
Credit Agreement, additional Subsidiaries may be required to become Subsidiary
Guarantors after the date hereof.  Subsidiaries that are not Foreign
Subsidiaries also may elect to become Subsidiary Guarantors hereunder.  Upon
execution and delivery by the Administrative Agent and a Subsidiary of an
instrument in the form of Exhibit A hereto (or any other form approved by the
Administrative Agent), any such Subsidiary shall become a Subsidiary Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor herein.  The execution and delivery of any such instrument shall not
require the consent of any other Loan Party hereunder.  The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any Subsidiary as a party to this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.
 
AMERICAN AXLE & MANUFACTURING, INC.,
By
 
 /s/ Michael K. Simonte        
 
Name: Michael K. Simonte
 
Title: Vice President-Finance & CFO

 
 
 
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.
By
 
 /s/ Michael K. Simonte    
 
Name: Michael K. Simonte
 
Title: Vice President-Finance & CFO

 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By
 
 /s/ Richard W. Duker
 
Name: Richard W. Duker
 
Title: Managing Director

--------------------------------------------------------------------------------



INITIAL SUBSIDIARY GUARANTORS
 
NONE.
 

SUPPLEMENT NO. __ dated as of [      ], to the Guarantee Agreement dated as of
June 28, 2006 among AMERICAN AXLE & MANUFACTURING, INC., a Delaware corporation
(the “Borrower”), AMERICAN AXLE & MANUFACTURING HOLDINGS, INC., a Delaware
corporation (the “Parent”), the subsidiaries of the Parent party thereto (each
of the Parent and each such subsidiary, individually, a “Guarantor” and
collectively, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.
    A.  Reference is made to the Credit Agreement dated as of June 28, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Parent, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.
    B.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee Agreement referred to therein.
    C.  The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans.  Section 4.13 of the Guarantee Agreement
provides that additional Subsidiaries may become Subsidiary Guarantors under the
Guarantee Agreement by execution and delivery of an instrument in the form of
this Supplement.  The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement to become a Subsidiary Guarantor under the Guarantee Agreement
as consideration for Loans previously made.
Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
    SECTION 1.  In accordance with Section 4.13 of the Guarantee Agreement, the
New Subsidiary by its signature below becomes a Subsidiary Guarantor (and
accordingly, becomes a Guarantor) under the Guarantee Agreement with the same
force and effect as if originally named therein as a Subsidiary Guarantor and
the New Subsidiary hereby agrees to all the terms and provisions of the
Guarantee Agreement applicable to it as a Subsidiary Guarantor and Guarantor
thereunder.  Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Subsidiary.  The Guarantee Agreement is hereby
incorporated herein by reference.
    SECTION 2.  The New Subsidiary represents and warrants to the Administrative
Agent and the other Guaranteed Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
    SECTION 3.  This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof.  Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Supplement.
    SECTION 4.  Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
    SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
    SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
    SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 9.01 of the Credit Agreement.
    SECTION 8.  The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of a
single counsel for the Administrative Agent.

    IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have
duly executed this Supplement to the Guarantee Agreement as of the day and year
first above written.
 
[Name Of New Subsidiary],
By
 
 
 
Name:
 
Title:

 
 
JP MORGAN CHASE BANK, N.A., as Administrative Agent
By
 
 
 
Name:
 
Title:

 

--------------------------------------------------------------------------------



 